--------------------------------------------------------------------------------

Exhibit 10.1
 
ADMINISTRATION AGREEMENT
among
 
PROSPER FUNDING LLC,
as the Company and as the Licensor
 
PROSPER MARKETPLACE, INC.,
in its capacity as the Licensee
 
PROSPER MARKETPLACE, INC.,
in its separate capacity as the Corporate Administrator
 
PROSPER MARKETPLACE, INC.,
in its separate capacity as the Loan Platform Administrator
 
and
 
PROSPER MARKETPLACE, INC.,
in its separate capacity as the Loan and Note Servicer
 
Effective as of February 1, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
Article I
DEFINITIONS
2
         
1.1
Certain Defined Terms
2
       
Article II
LICENSE OF THE PROSPER SYSTEM
8
         
2.1
Grant of License
8
         
2.2
License Fee
9
         
2.3
Termination of License
9
         
2.4
Standard of Liability; Indemnification
10
         
2.5
Additional Transfer Agreements
11
       
Article III
AGREEMENTS OF THE CORPORATE ADMINISTRATOR
11
         
3.1
General Agreements of the Corporate Administrator
11
         
3.2
Corporate Administration Services
12
         
3.3
Corporate Administrator Books and Records
14
         
3.4
Corporate Administrator Advances
15
         
3.5
Fees and Reimbursement of the Corporate Administrator
15
         
3.6
Corporate Administrator’s Licenses
16
         
3.7
Corporate Administrator’s Power of Attorney
16
         
3.8
Indemnification by the Corporate Administrator
16
         
3.9
Termination of the Corporate Administrator
18
         
3.10
Transfer upon Termination
20
       
Article IV
AGREEMENTS OF THE LOAN PLATFORM ADMINISTRATOR
21
         
4.1
General Agreements of the Loan Platform Administrator
21
         
4.2
Platform Administration Services
21
         
4.3
Securities-Related Services by the Loan Platform Administrator
23
         
4.4
Posting and Funding of Borrower Loans
25
         
4.5
Prosper Ratings, Prosper Scores and Borrower Verification
26
         
4.6
Loan Platform Administrator Books and Records
26
         
4.7
Loan Platform Administrator Advances
27
         
4.8
Fees and Reimbursement of the Loan Platform Administrator
27
         
4.9
Loan Platform Administrator’s Licenses
28
         
4.10
Loan Platform Administrator’s Power of Attorney
28

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
4.11
Indemnification by the Loan Platform Administrator
28
         
4.12
Termination of the Loan Platform Administrator
30
         
4.13
Transfer upon Termination
32
       
Article V
AGREEMENTS OF THE LOAN AND NOTE SERVICER
33
         
5.1
General Agreements of the Loan and Note Servicer
33
         
5.2
General Services of the Loan and Note Servicer
33
         
5.3
Securities‑Related Services by the Loan and Note Servicer
34
         
5.4
Servicing of Borrower Loans and Securities
35
         
5.5
Collection of Borrower Loan Payments
36
         
5.6
Delinquency Control
37
         
5.7
Loan and Note Servicer Reports; Additional Duties
38
         
5.8
Loan and Note Servicer Books and Records
38
         
5.9
Repurchase Obligation
39
         
5.10
Loan and Note Servicer Advances
40
         
5.11
Fees and Reimbursement of the Loan and Note Servicer
40
         
5.12
Loan and Note Servicer’s Licenses
41
         
5.13
Loan and Note Servicer’s Power of Attorney
41
         
5.14
Indemnification by the Loan and Note Servicer
41
         
5.15
Termination of the Loan and Note Servicer
43
         
5.16
Transfer upon Termination
45
       
Article VI
AGREEMENTS OF THE COMPANY
46
         
6.1
Documentation
46
       
Article VII
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND LICENSOR
46
         
7.1
Authority
46
         
7.2
Authorization, Enforceability and Execution
46
         
7.3
No Conflict
46
         
7.4
No Consent
47
         
7.5
No Litigation
47
         
7.6
The Borrower Loans and Securities
47

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



     
Page
       
Article VIII
REPRESENTATIONS AND WARRANTIES OF THE LICENSEE AND THE SERVICE PROVIDERS
48
         
8.1
Representations and Warranties of the Licensor
48
         
8.2
Representations and Warranties of Service Providers
49
       
Article IX
ANNUAL REPORTING
51
         
9.1
Service Providers’ Compliance Statement
51
       
Article X
MISCELLANEOUS
51
         
10.1
Independence of Parties
51
         
10.2
Assignment of Duties
51
         
10.3
Entire Agreement
52
         
10.4
Invalidity
52
         
10.5
Effect
52
         
10.6
Damage Limitation
52
         
10.7
Applicable Law; Jurisdiction; Waiver of Jury Trial
52
         
10.8
Notices
53
         
10.9
Waivers
53
         
10.10
Binding Effect
53
         
10.11
Headings and Section References
54
         
10.12
Exhibits
54
         
10.13
Counterparts
54
         
10.14
Confidentiality
54
         
10.15
Insurance
55
         
10.16
Disaster Recovery
56
         
10.17
Background Check
56
         
10.18
Separate Identity
56
         
10.19
No Third-party Beneficiary
57
         
10.20
Limited Recourse
57
         
10.21
No Petition
57
         
10.22
Informal Dispute Resolution
57
         
10.23
Taxes
58
         
10.24
Severability
58

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Exhibit A:
Borrower Registration Agreement
A‑1
Exhibit B:
Lender Registration Agreement
B‑1
Exhibit C:
Loan and Note Servicing Fee
C‑1

 
 
-iv-

--------------------------------------------------------------------------------

 
 
This ADMINISTRATION AGREEMENT executed on January 22nd, 2013 and made effective
as of February 1, 2013 by and among PROSPER FUNDING LLC (the “Company” and the
“Licensor”), PROSPER MARKETPLACE, INC., in its capacity as licensee  (the
“Licensee”), PROSPER MARKETPLACE, INC., in its separate capacity as the
corporate administrator  (the “Corporate Administrator”), PROSPER MARKETPLACE,
INC., in its separate capacity as the Loan Platform Administrator (the “Loan
Platform Administrator”) and PROSPER MARKETPLACE, INC., in its separate capacity
as the Loan and Note Servicer (the “Loan and Note Servicer”).
 
RECITALS:
 
WHEREAS, the Licensor and the Licensee desire PMI to be able to access and
operate the Prosper System (i) in connection with its performance of its duties
hereunder in its capacities as Corporate Administrator, Loan Platform
Administrator and Loan and Note Servicer, and (ii) to enable PMI to facilitate,
as agent of the Bank, the origination and funding of Borrower Loans by the Bank;
and
 
WHEREAS, the Company and the Corporate Administrator desire for the Corporate
Administrator to provide certain ministerial and administrative services in the
nature of “back office” support to the Company relating to the Company’s
day-to-day operations, including, among other aspects thereof, maintenance of
its corporate existence, legal compliance functions, cash management and account
maintenance, keeping of books and records (including accounting records), and
performance on behalf of the Company of certain reporting, ministerial and other
duties under contracts and agreements of the Company, in each case subject to
the terms and conditions hereof;
 
WHEREAS, the Company and the Loan Platform Administrator desire for the Loan
Platform Administrator to provide certain services to the Company relating to
the operation of the Prosper System, in each case subject to the terms and
conditions hereof;
 
WHEREAS, the Company and the Loan and Note Servicer desire for the Loan and Note
Servicer to provide certain services to the Company relating to the acquisition,
maintenance, collection, liquidation and other servicing of Borrower Loans and
the issuance and sale of Securities and the Company’s payment and performance of
its other obligations in relation to such Securities, in each case subject to
the terms and conditions hereof;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS
 
1.1           Certain Defined Terms.
 
Each term defined in this Section 1.1, when used in this Agreement, shall have
the meaning set forth below.  Capitalized terms used but not defined herein
shall have the respective meanings assigned to such terms in the Indenture (as
defined below).
 
“Account Bank” means the Trustee or any other Eligible Bank at which the Company
maintains the Collateral Account and the FBO Account.
 
“Account Bank City” means the city in which the Account Bank maintains the FBO
Account (which, for the avoidance of doubt, on the Closing Date is San
Francisco, California).
 
“Affiliate” means with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, “control” when used with respect
to any specified Persons means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Agreement” means this Administration Agreement, including all exhibits hereto,
as the same may be from time to time amended, restated or supplemented.
 
“Applicable Requirements” means, as of any time of reference, all of the
following, as applicable: (i) all of the Corporate Administrator’s contractual
obligations under this Agreement and each other Program Document, (ii) all
federal, state and local legal and regulatory requirements (including statutes,
rules, regulations and ordinances) binding upon the Corporate Administrator in
relation to the administrative services it provides to the Company, (iii) all of
the Loan Platform Administrator’s contractual obligations under this Agreement
and each other Program Document, (iv) all federal, state and local legal and
regulatory requirements (including statutes, rules, regulations and ordinances)
binding upon the Loan Platform Administrator in relation to the Prosper System,
(v) all of the Loan and Note Servicer’s contractual obligations under this
Agreement and each other Program Document, and (vi) all federal, state and local
legal and regulatory requirements (including statutes, rules, regulations and
ordinances) binding upon the Loan and Note Servicer in relation to the Borrower
Loans and the Securities.
 
“Asset Transfer Agreement” means that certain Asset Transfer Agreement effective
as of February 1, 2013, between PMI and PFL.
 
“Back-Up Processing Agreement” means the Back-Up Processing Agreement, entered
into as of November 21, 2012, between the Company and CSC Logic, Inc., in their
respective capacities thereunder, as from time to time amended, restated or
supplemented.
 
“Bank” means WebBank, a Utah-chartered industrial bank.
 
“Borrower” means, with respect to any Borrower Loan, the Borrower-Member
obligated to make payments on such Borrower Loan.
 
“Borrower Loan Documents” means, with respect to any Borrower Loan, the Borrower
Registration Agreement and the Loan Note executed by the applicable Borrower.
 
 
2

--------------------------------------------------------------------------------

 
 
“Borrower Loan” means a direct loan originated through the Company’s platform on
its website www.prosper.com or any successor website, with a borrower that is an
individual. , or a direct loan that has otherwise been acquired or assumed by
the Company (including pursuant to the Asset Transfer Agreement)
 
“Borrower-Member” means any Person who has executed a Borrower Registration
Agreement with the Company or PMI.
 
“Borrower Registration Agreement” means an agreement in the form of Exhibit A
hereto or in such other form as the Company and the Loan Platform Administrator
may approve in writing.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banking and savings and loan institutions in San Francisco, California or the
Account Bank City are authorized or obligated by law or executive order to be
closed.
 
“Closing Date” means February 1, 2013.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Account” means the special purpose segregated, non-interest-bearing
account established at the Account Bank in the Account Bank City and which shall
never be considered a general deposit account and as such shall not be available
for set off by the Account Bank or garnishment by creditors of the Account Bank,
such account being entitled “Prosper Funding LLC Collateral Account,” or such
additional or replacement account or accounts as may from time to time be
maintained by the Company for purposes of purchasing borrower loans from Bank.
 
“Company” means Prosper Funding LLC, a Delaware limited liability company.
 
“Corporate Administrator” means PMI, in its capacity as Corporate Administrator
under this Agreement, or any successor or permitted assign in such capacity
under this Agreement.
 
“Corporate Administration Fee” shall have the meaning assigned thereto in
Section 3.5(a).
 
“Corporate Administration Standard” shall have the meaning assigned thereto in
Section 3.1(c).
 
“Delinquent Loan” means any Borrower Loan on which one or more payments is past
due.
 
“Eligible Bank” means any federal or State-chartered depository institution that
(i) has combined capital and surplus of at least $200,000,000, and (ii)
short-term debt ratings of at least (A) “P-2” by Moody’s (or, if such
institution does not have a Moody’s short-term debt rating, a long-term debt
rating from Moody’s of at least “A3”), and (B) “A-2” by S&P (or, if such
institution does not have an S&P short-term debt rating, a long-term debt rating
from S&P of at least “A-“).
 
 
3

--------------------------------------------------------------------------------

 
 
“Execution Date” means January 22, 2013.
 
“FBO Account” means the special purpose segregated, non-interest-bearing account
established at the Account Bank in the Account Bank City and which shall never
be considered a general deposit account and as such shall not be available for
set off by the Account Bank or garnishment by creditors of the Account Bank,
such account being entitled “Prosper Funding LLC for the benefit of its lender
members” (Account No. 4121191886).
 
“Fee Account” means the special purpose segregated, non-interest-bearing account
established at an Eligible Bank and which shall never be considered a general
deposit account and as such shall not be available for set off by the Eligible
Bank or garnishment by creditors of the Eligible Bank, such account being
entitled “Prosper Funding LLC Fee Account” (Account No. 400-0106534).
 
“Hosting Services Agreement” means the Amended and Restated Hosting Services
Agreement, effective as of the Closing Date, among the Company, Prosper
Marketplace, Inc. and FOLIOfn Investments, Inc., in their respective capacities
thereunder, as from time to time amended, restated or supplemented.
 
“Indenture” means the Amended and Restated Indenture, effective as of February
1, 2013, between the Company and the Trustee, as from to time amended, restated
or supplemented.
 
“Lender” means any Person who holds a Security (including, for the avoidance of
doubt, Persons who have purchased Securities through the Prosper System or
through the Note Trader Platform).
 
“Lender Registration Agreement” means an agreement in the form of Exhibit B
hereto or in such other form as the Company and the Loan Platform Administrator
may approve in writing.
 
“Lender-Member” means any Person who has executed a Lender Registration
Agreement with the Company or PMI.
 
“License” shall have the meaning assigned thereto in Section 2.1(a).
 
“Licensee” means PMI, in its capacity as Licensee under this Agreement, or any
successor or permitted assign in such capacity under this Agreement.
 
“License Agreement” means the Amended and Restated License Agreement, effective
as of the Closing Date, among the Company, Prosper Marketplace, Inc. and FOLIOfn
Investments, Inc., in their respective capacities thereunder, as from time to
time amended, restated or supplemented.
 
“License Fee” shall have the meaning assigned thereto in Section 2.2.
 
“Licensor” means the Company, as owner and licensor of the property that is the
subject of the license granted under Article II of this Agreement, or any
successor or permitted assign in such capacity under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Loan Account Program Agreement” means the Second Amended and Restated Loan
Account Program Agreement, between the Bank and Prosper Marketplace, Inc., as
from time to time amended, restated or supplemented.
 
“Loan and Note Servicer” means PMI, or any successor or permitted assign under
the terms of this Agreement.
 
“Loan and Note Servicing Fee” shall have the meaning assigned thereto in Section
5.11(a).
 
“Loan Funding Date” means any date on which the principal amount of a Borrower
Loan is funded.
 
“Loan Listing” means any loan requested by a Borrower-Member through the Prosper
System.
 
“Loan Note” means the original executed promissory note evidencing the
indebtedness of a Borrower under a Borrower Loan (it being understood that each
Loan Note will be executed electronically).
 
“Loan Rate” means the annual rate of interest borne by a Loan Note as set forth
therein.
 
“Loan Sale Agreement” means the Second Amended and Restated Loan Sale Agreement,
effective as of the Closing Date, among the Bank, the Company and Prosper
Marketplace, Inc., as from time to time amended, restated or supplemented.
 
 “Servicing Standard” shall have the meaning assigned thereto in Section 5.1(c).
 
“Member” means any Borrower-Member or Lender-Member.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Note Trader Platform” means the Folio Investing Note Trader platform operated
and maintained by FOLIOfn Investments, Inc. or any additional or successor
system approved by the Company and the Loan and Note Servicer through which
Lender-Members may resell their Securities.
 
“Party” means, individually, each of the Company, the Licensor, the Licensee,
the Corporate Administrator, the Loan Platform Administrator or the Loan and
Note Servicer.
 
“Parties” means, collectively, all of the Company, the Licensor, the Licensee,
the Corporate Administrator, the Loan Platform Administrator and the Loan and
Note Servicer.
 
“Performance Information” means information regarding the payment performance of
any Borrower (or group of Borrowers) on any Borrower Loan (or group of Borrower
Loans).
 
 
5

--------------------------------------------------------------------------------

 
 
“Person” means an individual, partnership, corporation (including a statutory
trust), joint stock company, limited liability company, trust, association,
joint venture, governmental authority or any other entity of whatever nature.
 
“PFL” means Prosper Funding LLC, a Delaware limited liability company.
 
“Loan Platform Administrator” means PMI, or any successor or permitted assign
under the terms of this Agreement.
 
“Loan Platform Servicing Fee” shall have the meaning assigned thereto in Section
4.8(a).
 
“Platform Administration Standard” shall have the meaning assigned thereto in
Section 4.1(c).
 
“PMI” means Prosper Marketplace, Inc., a Delaware corporation.
 
“PMI Indenture” means the Indenture, dated as of June 15, 2009, between PMI and
the Trustee, as amended by the First Supplemental Indenture, effective as of
February 1, 2013, between PMI and the Trustee, as it may from time to time be
further amended, restated or supplemented.
 
“Privacy Policy” means the written privacy policies employed by the Company to
protect the confidentiality of Member information and to comply with applicable
privacy laws, both as in effect on the Closing Date and as from time to time
amended.
 
“Program Documents” means this Agreement, the Back-Up Processing Agreement, the
Indenture, the Borrower Registration Agreements, the Loan Notes, the Lender
Registration Agreements, the Hosting Services Agreement, the License Agreement,
the Loan Sale Agreement, the Loan Account Program Agreement, the Services
Agreement and any other agreements or instruments related to or arising from any
of the foregoing or otherwise related to the Company’s operation of the Prosper
System, purchase of Borrower Loans, or issuance, sale or payment of the
Securities and/or the servicing of Borrower Loans.
 
“Prohibited Information” shall have the meaning assigned thereto in the Borrower
Registration Agreements.
 
“Prospectus” means the prospectus included in the registration statement
pursuant to which the Company has registered the Securities under the Securities
Act.
 
“Prosper Account” means the bookkeeping account maintained by the Company for
each Member pursuant to the Prosper System.
 
“Prosper Rating” means the proprietary credit rating assigned by the Loan
Platform Administrator to each Loan Listing.
 
 
6

--------------------------------------------------------------------------------

 
 
“Prosper System” means the person-to-person online credit platform developed by
and for the Licensee prior to and as of the Closing Date, and transferred to the
Company pursuant to the Asset Transfer Agreement, and currently owned by the
Company (the “Current System”), that the Licensee will access and use pursuant
to the License.  For purposes of Article II hereof and the License, “Prosper
System” means and includes both the Current System and all improvements,
enhancements, updates, error corrections, and other changes and additions to the
Current System from and after the Closing Date (collectively, “Improvements”),
regardless of whether such Improvements are conceived, developed and/or made by,
for or on behalf of the Company or the Licensee.  The Company is and shall be
the sole owner of all right, title and interest in all Improvements, subject to
the rights of the Licensee to access and use the Improvements as part of the
Prosper System pursuant to  the License.
 
“Prosper Website” means the Company’s website on which Borrower-Members may
submit requests for Loans and Lender-Members may purchase Securities.
 
“Rating Procedures” means the proprietary rating procedures that the Loan
Platform Administrator, on behalf of the Company, uses to determine Prosper
Ratings for Loan Listings.
 
“Responsible Officer” means, as applicable, (i) any executive officer of the
Corporate Administrator and any non-executive officer or employee of the
Corporate Administrator regularly engaged in providing administrative services
to the Company under this Agreement, (ii) any executive officer of the Loan
Platform Administrator and any non-executive officer or employee of the Loan
Platform Administrator regularly engaged in providing services to the Company
under this Agreement, and (iii) any executive officer of the Loan and Note
Servicer and any non-executive officer or employee of the Loan and Note Servicer
regularly engaged in providing services to the Company under this Agreement.
 
“Rule 15Ga-1” means Rule 15Ga-1 under the Securities Exchange Act of 1934, as
amended.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“Scheduled Termination Date” means May 31, 2023 or, if applicable, such later
date as the Company, the Corporate Administrator, the Loan Platform
Administrator and the Loan and Note Servicer shall agree upon in writing.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security” or “Securities” means the special limited obligations of the Company
referred to as Borrower Payment Dependent Notes to be issued in series and
authenticated and delivered under the Indenture, and the special limited
obligations of PMI referred to as Borrower Payment Dependent Notes issued in
series and authenticated and delivered under the PMI Indenture that have been
acquired or assumed by the Company (including pursuant to the Asset Transfer
Agreement).
 
“Service Provider” means, individually, each of the Corporate Administrator, the
Loan Platform Administrator or the Loan and Note Servicer.
 
 
7

--------------------------------------------------------------------------------

 
 
“Service Provider” means, collectively, all of the Corporate Administrator, the
Loan Platform Administrator and the Loan and Note Servicer.
 
“Services Agreement” means the Amended and Restated Services Agreement,
effective as of the Closing Date, among the Company, Prosper Marketplace, Inc.
and FOLIOfn Investments, Inc., in their respective capacities thereunder, as
from time to time amended, restated or supplemented.
 
“Termination Date” means the date on which this Agreement terminates and shall
be the earliest of (i) the Scheduled Termination Date, or (ii) (A) the date
fixed for such termination pursuant to the unanimous written consent of the
Company, the Licensor, the Licensee, the Corporate Administrator, the Loan
Platform Administrator and the Loan and Note Servicer, (B) termination by the
Licensor pursuant to Section 2.3(b) or (C) termination of any or all of Articles
III, IV and V with respect to the relevant Service Provider or all Service
Providers, as the case may be, pursuant to the termination provisions or
Articles III, IV and V; provided that termination of only Article III, IV or V
shall result in termination only of the provisions of such Article and the
rights, duties and obligations of the relevant Service Provider appointed by the
Company thereunder, and shall not result in termination of other Articles,
Sections, terms or provisions of this Agreement or of the rights, duties or
obligations of any other Service Provider.
 
“Trustee” means Well Fargo Bank, National Association, as Trustee under the
Indenture, or any successor thereto in such capacity.
 
ARTICLE II
 
LICENSE OF THE PROSPER SYSTEM
 
2.1           Grant of License.
 
(a)           Licensor hereby grants to Licensee a non-exclusive,
non-transferable (except as contemplated herein), worldwide license to access
and use the Prosper System, including, without limitation, all software,
intellectual property and other property of the Licensor comprising the Prosper
System, including any and all associated logos, trademarks and tradenames, (the
“License”).  Licensee shall use the Prosper System exclusively (i) for and in
the course of the fulfillment by Licensee of its duties as Corporate
Administrator, Loan Platform Administrator and Loan and Note Servicer pursuant
to Articles III, IV and V hereof for so long as such Articles of this Agreement
remain in full force and effect and so long as Licensee continues timely to pay
the License Fee, and (ii) for and in the course of its facilitation of Borrower
Loan originations and fundings by the Bank for so long as the Licensee is
contractually bound to facilitate such lending by the Bank and continues to pay
the License Fee.  If a third party succeeds the Licensee as Corporate
Administrator, Loan Platform Administrator or Loan and Note Servicer under this
Agreement or pursuant to any other Agreement of Licensor following termination
of Licensee in such capacity hereunder, then such third party shall also
automatically be granted a license hereunder, in order to enable  such third
party to fulfill its duties in such capacity under Articles III, IV or V hereof,
as applicable, and thereafter such third party shall be deemed to be a Licensee
for purposes of such provisions, and the License granted to the initial Licensee
shall automatically be restricted in scope to the performance of its remaining
duties and obligations hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           The Licensee acknowledges that Licensor owns any and all tangible
and intangible property and assets of whatever nature, including all patents,
copyrights, trademarks, trade secrets and other proprietary rights comprising
the Prosper System (as of the date hereof, such property and assets being those
identified as transferred assets in the Asset Transfer Agreement) as well as any
documentation relating to the Prosper System included in the Transferred Assets
(as defined in the Asset Transfer Agreement).
 
2.2           License Fee.
 
The Licensee shall pay to Licensor from time to time the License Fee described
in Exhibit C hereto (the “License Fee”).
 
2.3           Termination of License.
 
(a)           The License shall terminate for any Licensee (i) automatically on
termination of its services under Articles III, IV or V hereof (except that it
shall continue during any related transition period during which any of the
services performed by such Licensee under Articles III, IV or V hereof are
transferred to any third party specified by Licensor or the Licensor, as
provided in Section 2.3(c)), or (ii) on the date of any earlier termination that
occurs pursuant to Section 2.3(b).
 
(b)           The Licensor may by written notice to the Licensee terminate the
License if (i) the Licensee assigns, or attempts to assign, the License to any
other Person without the Licensor’s prior written consent, (ii) the Licensee
ceases to operate the Prosper System or declines to make the Prosper System
available to new registrants, or announces an intention to take any such action,
in each case without the Licensor’s prior written consent, (iii) the Licensee
operates the Prosper System in violation of any applicable laws and such
violation (A) materially impairs the value of the Prosper System or materially
reduces the availability of the Prosper System to existing or potential
registrants, and (B) did not result from any breach by the Loan Platform
Administrator of its obligations under this Agreement or (iv) the Licensee
operates the Prosper System for any purpose other than those purposes
contemplated in Articles II, III, IV or V hereof.
 
(c)           Licensor and the Licensee agree that, if the License terminates
for any reason prior to the Scheduled Termination Date, the Licensee may
nonetheless continue to operate the Prosper System in relation to any Borrower
Loans or Securities that are then outstanding or, if the Licensor so directs,
the Licensor, directly or through other agents, will assume the operation of the
Prosper System in relation to such Borrower Loans and Securities or the License
will be transferred to a new licensee selected by the Licensor, in each case in
a manner that does not adversely affect the Borrowers under such Borrower Loans
or the Holders of such Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
2.4           Standard of Liability; Indemnification.
 
(a)           Each Licensee agrees to indemnify, defend and hold the Licensor
and its successors, assigns, officers, directors, employees and agents harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several (collectively, “License Damages”), directly or indirectly
resulting from or arising out of (i) the failure of such Licensee to perform its
duties in accordance with the terms of this Agreement, (ii) the material breach
of any of such Licensee’s representations, warranties, covenants or
agreements  contained in this Agreement including, but not limited to,
confidentiality provisions, (iii) the infringement or misappropriation by such
Licensee of any patent, copyright, trademark, servicemark, trade secret or other
proprietary right of Licensor, (iv) the violation of any federal, state and
local legal and regulatory requirements (including statutes, rules, regulations
and ordinances) binding on such Licensee, (v) the inappropriate use of the
Prosper System by such Licensee, (vi) the misuse, neglect, or lack of
maintenance of the Prosper System by such Licensee, (vii) the addition,
introduction or use of hardware or software that corrupts, damages, negatively
interferes or otherwise negatively affect the Prosper System by such Licensee;
provided, however, that such Licensee shall not be responsible for any License
Damages resulting from or arising out of (i) the failure of the Licensor to
perform its duties in accordance with the terms of this Agreement (unless such
failure resulted from the actions or omissions of such Licensee), or (ii) the
material breach of any of the Licensor’s representations, warranties, covenants
or agreements contained in this Agreement.
 
(b)           Except as otherwise expressly provided herein, each Licensee shall
not be under any obligation to appear in, prosecute or defend any legal action
that does not relate to its duties in relation to the foregoing License of the
Prosper System in accordance with this Agreement and which in its opinion may
involve it in any expense or liability; provided, however, that any Licensee
may, with the consent of the Licensor, which consent may be exercised by the
Licensor in its sole and exclusive discretion, undertake any such action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties hereto.  In such event, or if a Licensee deems it
necessary to defend any such action, such Licensee shall be entitled to
reimbursement from the Licensor for its reasonable legal expenses and costs of
such action.
 
(c)           Promptly upon receipt of notice of any claim, demand or assessment
or the commencement of any suit, demand, action or proceeding in respect of
which indemnity may be sought pursuant to Section 2.4, the Licensor will use its
best efforts to notify the applicable Licensee in writing thereof in sufficient
time for such Licensee to respond to such claim or answer or otherwise plead in
such action.  Except to the extent that the applicable Licensee is prejudiced
thereby, the omission of the Licensor to promptly notify such Licensee of any
such claim or action shall not relieve such Licensee from any liability which it
may have to the Licensor in connection therewith.  If any claim, demand or
assessment shall be asserted or suit, action or proceeding commenced against the
Licensor, the applicable Licensee will be entitled to participate therein, and
to the extent it may wish to assume the defense, conduct or settlement thereof,
with counsel reasonably satisfactory to the Licensor.  After notice from the
applicable Licensee to the Licensor of its election to assume the defense,
conduct, or settlement thereof, such Licensee will not be liable to the Licensor
for any legal or other expenses consequently incurred by the Licensor in
connection with the defense, conduct or settlement thereof.  The Licensor will
cooperate with the applicable Licensee in connection with any such claim and
make its personnel, books and records relevant to the claim available to such
Licensee.  In the event the applicable Licensee does not wish to assume the
defense, conduct or settlement of any claim, demand or assessment, the Licensor
will not settle such claim, demand or assessment without the prior written
consent of such Licensee, which consent shall not be unreasonably withheld.
 
 
10

--------------------------------------------------------------------------------

 
 
2.5           Additional Transfer Agreements.
 
Each of the Licensor and the Licensee hereby acknowledges and agrees that it
will negotiate in good faith and enter into one or more transfer agreements, if
necessary, to document any contributions or transfers of additional property to
the Licensor from the Licensee that may include, without limitation, any and all
improvements, enhancements, updates, error corrections, and other changes and
additions to the Prosper System from and after the Closing Date (regardless of
whether such improvements, enhancements, updates, error corrections, and other
changes and additions are conceived, developed and/or made by, for or on behalf
of the Licensor or the Licensee), or any additional hardware, software or other
property related to the Prosper System.  The Licensor and the Licensee hereby
acknowledge and agree that any such agreement shall be substantially similar to
the Asset Transfer Agreement.
 
ARTICLE III
 
AGREEMENTS OF THE CORPORATE ADMINISTRATOR
 
3.1           General Agreements of the Corporate Administrator.
 
(a)           Appointment of the Corporate Administrator.  The Company hereby
appoints PMI as the initial Corporate Administrator, and PMI hereby accepts such
appointment, to provide the ministerial and administrative services to the
Company described in this Article III in accordance with the terms of this
Agreement.
 
(b)           Authority of the Corporate Administrator.  The Corporate
Administrator shall have full power and authority, acting alone or through
agents (but subject to Section 10.2), to do or cause to be done any and all
things in connection with such ministerial and administrative services that the
Corporate Administrator may deem necessary or desirable, subject to and
consistent with the terms of this Agreement and the Corporate Administration
Standard, and any and all things that may or must otherwise be authorized by the
Company.
 
(c)           Corporate Administration Standard.  The Corporate Administrator
shall use commercially reasonable efforts to provide such services to the
Company in accordance with industry standards customary for administrative
services of the same general type and character as those to be provided
hereunder, in each case (i) as long as PMI is the Corporate Administrator, in
accordance with the provisions of the Company’s Limited Liability Company
Agreement (in particular the sections governing the limitations on the Company’s
activities), (ii) as long as PMI is the Corporate Administrator, in accordance
with the provisions of the Unanimous Written Consent of the Board of Directors
of Prosper Marketplace, Inc. dated October 23, 2012, (iii) in accordance with
the Applicable Requirements, and (iv) without regard to:
 
 
11

--------------------------------------------------------------------------------

 
 
(A)           any relationship that the Corporate Administrator or any Affiliate
of the Corporate Administrator may have with the Company; or
 
(B)           the Corporate Administrator’s right to receive compensation for
its administrative services hereunder.
 
The standard set forth in the immediately preceding sentence shall be referred
to herein as the “Corporate Administration Standard.”
 
3.2           Corporate Administration Services.
 
The Company and the Corporate Administrator agree that the duties of the
Corporate Administrator under this Agreement shall include the following:
 
(a)           administering the Company’s day-to-day operations, including
supervision of the payment of the Company’s related fees and expenses, in each
case including the specific duties set forth below;
 
(b)           giving on the Company’s behalf such notices and communications as
the Company may from time to time be required to give under this Agreement and
the other Program Documents or that the Corporate Administrator, in accordance
with the Applicable Requirements, deems it appropriate for the Company to give;
 
(c)           maintaining the general accounting records of the Company and
preparing such monthly, quarterly and annual financial statements as may be
necessary or appropriate (it being understood that the Corporate Administrator
shall not have any responsibility for the auditing of such financial statements
other than to provide the same to the Company’s independent accountants for
certification by such accountants);
 
(d)           retaining on behalf of and for the account of the Company an
accounting firm to audit the Company’s year-end financial statements;
 
(e)           (i) preparing, or arranging for the preparation of, such income,
franchise or other tax returns of the Company as shall be required to be filed
by applicable law, (ii) filing, or arranging for the filing of, any such
required tax returns, (iii) causing to be paid (but only from Company funds
available for such purpose) any taxes required to be paid by the Company under
applicable law, and (iv) not knowingly causing the Company to engage in any
activity that would cause the Company to be subject to income or franchise tax
on a net income basis by any taxing jurisdiction outside of the United States;
 
(f)           retaining on behalf of and for the account of the Company outside
counsel to provide on behalf of the Company such services as the Corporate
Administrator from time to time deems appropriate;
 
(g)           reviewing and analyzing any agreements entered into by the Company
and establishing, in consultation with the Company, operating procedures to
enable the Company to comply with the terms of such agreements;
 
 
12

--------------------------------------------------------------------------------

 
 
(h)           providing recordkeeping and maintenance, as required, to maintain
the Company’s limited liability company existence;
 
(i)            preparing resolutions for consideration by the Company’s board of
directors in accordance with the Company’s limited liability company agreement;
 
(j)            preparing and having executed and filed all documents necessary
to qualify the Company to do business in any jurisdiction in which such
qualification is necessary or appropriate in connection with the Company’s
issuance of Securities, purchase of Borrower Loans or other activities under the
Program Documents;
 
(k)           maintain copies of all material agreements, contracts and other
documents of the Company;
 
(l)            in conjunction with the Company’s counsel, monitoring (A) the
federal and State licensing requirements that apply or may apply to the Company,
including lender licensing requirements, and (B) the Company’s compliance with
applicable consumer protection laws including, without limitation, the Consumer
Credit Protection Act, the Truth-in-Lending Act, the Equal Credit Opportunity
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Electronic Fund Transfer Act and the Electronic Signatures in Global and
National Commerce Act, and arranging for the Company to obtain such licenses, to
make such disclosures, to file such reports, and otherwise to take or refrain
from taking all such actions, as will, to the best of the Corporate
Administrator’s knowledge, result in compliance with all such licensing
requirements and laws;
 
(m)          receiving notices on the Company’s behalf to the extent that any
Program Document designates the Corporate Administrator as the person to whom
notices to the Company thereunder are to be directed;
 
(n)           notifying the Company promptly, and in any event not more than one
Business Day after becoming aware of the institution thereof, of the institution
of any action, suit or proceeding against, or regulatory investigation of, the
Company;
 
(o)           establishing and maintaining all necessary bank accounts of the
Company and manage the Company’s cash in accordance with the terms and
provisions of all material contracts of the Company;
 
(p)           confirming that the Account Bank at all times remains an Eligible
Bank; and if the Account Bank ceases to be an Eligible Bank, arranging for the
transfer of the FBO Account and any funds therein to an Eligible Bank;
 
(q)           to the extent that a Responsible Officer of the Corporate
Administrator has actual knowledge of any failure of a party to a Core Document
to perform any of its obligations to the Company, notifying the Company, as soon
as practicable, of such failure;
 
 
13

--------------------------------------------------------------------------------

 
 
(r)           from time to time taking at the Company’s expense such actions as
the Company may reasonably request, or as the Corporate Administrator deems
appropriate under the Corporate Administration Standard, to enforce the
Company’s rights under any Program Document or document related thereto;
 
(s)           arranging for the execution by the Company of any documents and
instruments necessary or incidental to the Program Documents and arranging for
the execution of amendments to and waivers of the Program Documents deliverable
by the Company thereunder or in connection therewith; provided that the
Corporate Administrator shall not execute on behalf of the Company any amendment
to this Agreement or waiver hereunder;
 
(t)           at the direction of the Company, from time to time designating
employees and agents of the Corporate Administrator to as act as
attorneys-in-fact for the Company;
 
(u)           otherwise assisting the Company to the extent provided in this
Agreement to enable the Company to perform its obligations and duties under and
in connection with, and to comply with the terms of, each of the Program
Documents;
 
(v)           developing, planning and implementing marketing programs designed
to increase traffic to Company websites, applications for Borrower Loans,
Listings, fundings of Borrower Loans and Note issuances, whether in the nature
of social media outreach, web-based advertising and search engine
advertisements, email campaigns, direct mail campaigns, the production and
publication of newsletters and blogs, participation in interviews, and
participation in and presentations at conferences and through webcasts and
webinars, including engagement of third party marketing and advertising
companies or consultants, but in all cases in a manner that PMI determines is
likely to minimize confusion in all markets about the legal separateness of PMI
and the Company and PMI’s actions in these efforts being those of an agent of
the Company and not as the owner or operator of the Prosper System or websites
owned by the Company.
 
3.3           Corporate Administrator Books and Records.
 
(a)           The Corporate Administrator shall provide to the Company an
audited financial statement not later than ninety (90) days after the close of
each of the Corporate Administrator’s fiscal years.  The Corporate Administrator
shall make its corporate administration personnel available during regular
business hours to respond to reasonable inquiries from the Company and upon the
Company’s request shall give the Company’s authorized representative(s)
opportunity upon notice at any time during the Corporate Administrator’s normal
business hours to examine the Corporate Administrator’s books and records
relating to its services hereunder.  The Corporate Administrator will keep
records in accordance with industry standards pertaining to the administrative
services provided hereunder, and such records shall be the property of the
Company and upon termination of this Agreement shall be delivered to the Company
at the Company’s expense.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the generality of Section 3.3(a), the Corporate
Administrator shall permit any officer, employee or designated representative of
the Company, as well as any governmental regulator having supervisory authority
over the Company, at any reasonable time during regular business hours and upon
reasonable advance notice by the Company, to conduct an audit and examination on
the Corporate Administrator’s premises of the Corporate Administrator’s books
and records and operating procedures including, but not limited to, the
Corporate Administrator’s compliance with the terms, conditions, requirements,
procedures, covenants, representations and warranties of this Agreement, with
respect to the administrative services provided by the Corporate
Administrator; provided, however, that any such examination or audit shall be
conducted upon prior notice and during normal business hours and shall be
conducted so as not to materially disrupt the Corporate Administrator’s business
activities.  The Corporate Administrator shall make its officers, employees
and/or designated representatives available to the Company for all such audits
and examinations and shall cooperate with the Company in all such audits and
examinations.  All such access, audits or examinations shall be conducted
without charge to the Company.  For the purposes of this Agreement with respect
to any such examination or audit, the regular business hours of the Corporate
Administrator are Monday through Friday, 9:00 am to 5:00 pm Pacific Standard
Time; provided, however, that any audit and examination of the Corporate
Administrator’s books and records and operating procedures, and the Corporate
Administrator’s compliance with the terms, conditions, requirements, procedures,
covenants, representations and warranties of this Agreement, by the Company, any
regulatory agency having supervisory authority over the Company or the Corporate
Administrator or by any third party engaged by the Company shall in no way
diminish, reduce, eliminate or nullify the Corporate Administrator’s liabilities
or indemnification obligations or other obligations, responsibilities or duties
under this Agreement.
 
3.4           Corporate Administrator Advances.
 
For as long as PMI is the Corporate Administrator, the Corporate Administrator
may (but is not obligated to) advance from its own funds amounts due from the
Company to third-party service providers in connection with the administration
of the Company’s business; provided that (i) the Corporate Administrator
reasonably expects the Company to repay such advances in the foreseeable future
from the Company’s cash flow from operations and (ii) the Company is not
insolvent at the time the Corporate Administrator makes any such
advance.  Subject to Section 3.5, the Company shall reimburse the Corporate
Administrator upon request for any amounts so paid by the Corporate
Administrator but no such reimbursement shall be paid from any funds that, under
the Indenture, are allocated to the payment of Securities.
 
3.5           Fees and Reimbursement of the Corporate Administrator.
 
(a)           The Company shall pay to the Corporate Administrator from time to
time the fee described in Exhibit C hereto (the “Corporate Administration
Fee”).  The Company hereby authorizes the Corporate Administrator to deduct and
withdraw from the Fee Account any Corporate Administrator Fees due to the
Corporate Administrator.
 
(b)           In the event the Corporate Administrator is entitled under this
Agreement to reimbursement for any expenses incurred by it under this Agreement,
it shall send the Company a written request for such reimbursement reasonably
documented by the Corporate Administrator in accordance with the Corporate
Administration Standard.  The Company may request additional information if the
same is reasonably required by the Company to determine the accuracy and
validity of the reimbursement request.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           If the Company in good faith disputes the Corporate
Administrator’s right to reimbursement for any charge or the amount of any
requested reimbursement, it shall notify the Corporate Administrator within ten
(10) Business Days after receipt of the request for reimbursement.  Initial
notification should be verbal, followed by written notification by such
deadline, describing the basis of the dispute and the disputed amount if such
dispute cannot be resolved immediately.  The Company shall pay the amounts due
under this Agreement less the amount disputed, and the parties shall diligently
and in good faith proceed to resolve such disputed amount.
 
(d)           The Corporate Administrator is authorized to pay to itself from
the Fee Account, in the same manner as the Corporate Administration Fee (but
only from funds not allocated to the payment of Securities), any reimbursement
amount not disputed by the Company within ten (10) Business Days of the date the
Corporate Administrator submits the related reimbursement request to the Company
and any disputed amount that is resolved in the Corporate Administrator’s
favor.  If the Company determines after such tenth Business Day that it has good
cause to dispute any reimbursement amount submitted by the Corporate
Administrator, it shall promptly so notify the Corporate Administrator and the
parties shall diligently and in good faith proceed to resolve the disputed
amount.  Any such disputed amount that has previously been paid by the Company
and is resolved in the Company’s favor shall be promptly refunded to the Company
by the Corporate Administrator.
 
3.6           Corporate Administrator’s Licenses.
 
The Corporate Administrator shall maintain at all times during the term of this
Agreement all material licenses and approvals required by applicable regulatory
agencies and governmental authorities, including all material licenses and
approvals necessary in each state where the laws of such state require licensing
or qualification in order for the Corporate Administrator to provide
administrative services to the Company as contemplated in this Agreement, and in
any event the Corporate Administrator shall remain in compliance with the laws
and regulations of any such state to the extent necessary to ensure the valid
conduct of the Company’s business.
 
3.7           Corporate Administrator’s Power of Attorney.
 
The Company shall furnish the Corporate Administrator with any reasonably
required documents related to the administrative services provided hereunder as
the Corporate Administrator shall reasonably request to enable the Corporate
Administrator to carry out its administrative duties hereunder.  The Company
shall execute any documentation furnished to it by the Corporate Administrator
for recordation by the Corporate Administrator in the appropriate jurisdictions,
as shall be necessary to effectuate the foregoing.
 
3.8           Indemnification by the Corporate Administrator.
 
(a)           The Corporate Administrator and any director, officer, employee or
agent of the Corporate Administrator may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting
any matters arising hereunder, except to the extent the Corporate Administrator
knows that such document is false, misleading, inaccurate or incomplete.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           The Corporate Administrator agrees to indemnify, defend and hold
the Company and its successors, assigns, officers, directors, employees and
agents harmless from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel), joint or several (collectively, “Corporate
Administrator Damages”), directly or indirectly resulting from or arising out
of, (i) the failure of the Corporate Administrator to perform its duties in
accordance with the terms of this Agreement, (ii) the material breach of any of
the Corporate Administrator’s representations, warranties, covenants or
agreements  contained in this Agreement including, but not limited to,
confidentiality provisions, or (iii) infringement or misappropriation by the
Corporate Administrator of any patent, copyright, trademark, servicemark, trade
secret or other proprietary right of any other Person; provided, however, that
the Corporate Administrator shall not be responsible for any Corporate
Administrator Damages resulting from or arising out of (i) the failure of the
Company to perform its duties in accordance with the terms of this Agreement
(unless such failure resulted from the actions or omissions of the Corporate
Administrator), (ii) the material breach of any of the Company’s
representations, warranties, covenants or agreements contained in this
Agreement, or (iii) compliance with any instructions of the Company to the
extent that compliance with such instructions does not comply with Applicable
Requirements.
 
(c)           Except as otherwise expressly provided herein, the Corporate
Administrator shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its duties to provide
administrative services in accordance with this Agreement and which in its
opinion may involve it in any expense or liability; provided, however, that the
Corporate Administrator may, with the consent of the Company, which consent may
be exercised by the Company in its sole and exclusive discretion, undertake any
such action that it may deem necessary or desirable in respect of this Agreement
and the rights and duties of the parties hereto.  In such event, or if the
Corporate Administrator deems it necessary to defend any such action, the
Corporate Administrator shall be entitled to reimbursement from the Company for
its reasonable legal expenses and costs of such action.
 
(d)           Promptly upon receipt of notice of any claim, demand or assessment
or the commencement of any suit, demand, action or proceeding in respect of
which indemnity may be sought pursuant to Section 3.8, the Company will use its
best efforts to notify the Corporate Administrator in writing thereof in
sufficient time for the Corporate Administrator to respond to such claim or
answer or otherwise plead in such action.  Except to the extent that the
Corporate Administrator is prejudiced thereby, the omission of the Company to
promptly notify the Corporate Administrator of any such claim or action shall
not relieve the Corporate Administrator from any liability which it may have to
the Company in connection therewith.  If any claim, demand or assessment shall
be asserted or suit, action or proceeding commenced against the Company, the
Corporate Administrator will be entitled to participate therein, and to the
extent it may wish to assume the defense, conduct or settlement thereof, with
counsel reasonably satisfactory to the Company.  After notice from the Corporate
Administrator to the Company of its election to assume the defense, conduct, or
settlement thereof, the Corporate Administrator will not be liable to the
Company for any legal or other expenses consequently incurred by the Company in
connection with the defense, conduct or settlement thereof.  The Company will
cooperate with the Corporate Administrator in connection with any such claim and
make its personnel, books and records relevant to the claim available to the
Corporate Administrator.  In the event the Corporate Administrator does not wish
to assume the defense, conduct or settlement of any claim, demand or assessment,
the Company will not settle such claim, demand or assessment without the prior
written consent of the Corporate Administrator, which consent shall not be
unreasonably withheld.
 
 
17

--------------------------------------------------------------------------------

 
 
3.9           Termination of the Corporate Administrator.
 
(a)           This Article III shall be effective from the Closing Date and
shall extend until the Company or the Corporate Administrator terminates it
pursuant to and in accordance with this Section 3.9.
 
(b)           In the event that the Corporate Administrator breaches any of its
obligations under this Agreement in any material respect, the Company shall give
prompt written notice to the Corporate Administrator.  If the Corporate
Administrator breaches any of its obligations under this Agreement in any
material respect and does not cure such breach within thirty (30) days from the
date that the Corporate Administrator receives the Company’s notice of breach,
the Company may terminate this Article III.
 
(c)           Upon one hundred eighty (180) calendar days’ notice to the
Corporate Administrator, the Company may terminate this Article III without
cause and at its sole option; provided, however, that the Company may not
terminate this Article III pursuant to this Section 3.9(c) prior to the third
anniversary of the Closing Date of this Agreement.
 
(d)           This Article III shall terminate automatically and immediately,
without the need for a notice from the Company, (i) upon the entry by a court
having jurisdiction over the Corporate Administrator of (A) a decree or order
for relief in respect of the Corporate Administrator in an involuntary case or
proceeding under any applicable delinquency, bankruptcy, insolvency,
reorganization or other similar law or (B) a decree or order adjudicating the
Corporate Administrator as bankrupt or insolvent, or approving as properly filed
a petition seeking reorganization, arrangement, adjustment or composition of or
in respect of or for the Corporate Administrator under any applicable law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Corporate Administrator or of any substantial part
of its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order for relief or any such other decree
or order not stayed or dismissed and in effect for a period of more than 60
consecutive days, or (ii) the commencement by the Corporate Administrator of a
voluntary case or proceeding under any applicable delinquency, bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated bankrupt or insolvent, or the consent by the
Corporate Administrator to the entry of a decree or order for relief in respect
of the Corporate Administrator in an involuntary case or proceeding under any
applicable bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against the
Corporate Administrator, or the filing by the Corporate Administrator of a
petition or answer or consent seeking reorganization or relief under any
applicable law, or the consent by the Corporate Administrator to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or similar official of or
for the Corporate Administrator or of any substantial part of the Corporate
Administrator’s property, or the making by the Corporate Administrator of an
assignment for the benefit of creditors, or the admission by the Corporate
Administrator in writing of the Corporate Administrator’s inability to pay its
debts generally as they become due, or the taking of corporate action by the
Corporate Administrator in furtherance of any such action.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           In the event that the Company materially breaches any of its
obligations under this Agreement with respect to the Corporate Administrator,
the Corporate Administrator shall give prompt written notice to the Company.  If
the Company commits any material breach of its obligations under this Agreement
with respect to the Corporate Administrator, and such breach is not cured by the
Company within thirty (30) days from the date that the Company receives the
Corporate Administrator’s notice of breach, the Corporate Administrator may
terminate its obligations under this Article III.
 
(f)           Upon one hundred eighty (180) calendar days’ notice to the
Company, the Corporate Administrator may terminate its obligations under this
Article III without cause and at its sole option; provided, however, that no
such termination by the Corporate Administrator shall be effective unless a
successor service provider acceptable to the Company has accepted appointment on
terms acceptable to the Company.
 
(g)           This Article III shall terminate automatically and immediately,
without the need for a notice from the Corporate Administrator, (i) upon the
entry by a court having jurisdiction over the Company of (A) a decree or order
for relief in respect of the Company in an involuntary case or proceeding under
any applicable delinquency, bankruptcy, insolvency, reorganization or other
similar law or (B) a decree or order adjudicating the Company as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of or for the Company
under any applicable law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order for relief or
any such other decree or order not stayed or dismissed and in effect for a
period of more than 60 consecutive days, or (ii) the commencement by the Company
of a voluntary case or proceeding under any applicable delinquency, bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated bankrupt or insolvent, or the consent by the
Company to the entry of a decree or order for relief in respect of the Company
in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against the Company, or the filing
by the Company of a petition or answer or consent seeking reorganization or
relief under any applicable law, or the consent by the Company to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or similar official of or
for the Company or of any substantial part of the Company’s property, or the
making by the Company of an assignment for the benefit of creditors, or the
admission by the Company in writing of the Company’s inability to pay its debts
generally as they become due, or the taking of corporate action by the Company
in furtherance of any such action.
 
 
19

--------------------------------------------------------------------------------

 
 
3.10         Transfer upon Termination.
 
(a)           The Corporate Administrator agrees in connection with any
termination of its obligations under this Article III to transfer the
administrative services to the Company or a successor service provider
designated by the Company as soon as reasonably practicable.  Until such time of
transfer, the services and obligations of the Corporate Administrator and the
Corporate Administrator’s obligations to provide termination assistance shall
continue in full force and effect, provided that Company shall use good faith,
commercially reasonable efforts to cause the transfer of services and
obligations as promptly as possible, and shall pay all fees, compensation or
other amounts due under this Article III, and otherwise perform all of its
obligations under this Article III, during such period.  Upon termination of the
Corporate Administrator’s services and obligations under this Article III, the
Corporate Administrator shall prepare, execute and deliver to the successor
entity designated by the Company any and all Borrower Loan Documents and other
instruments in its possession with respect to the Borrower Loans, place in such
successor’s possession all of the documents, information and records relating to
the Company that are in its possession, and, in a timely manner, do or cause to
be done all other acts or things necessary or appropriate to effect the purposes
of such notice of termination, (i) at the Corporate Administrator’s sole cost
and expense if the termination is pursuant to Sections 3.9(b), (d) or (f), or
(ii) at the Company’s sole cost and expense if the termination is for any other
reason.  Upon any transfer of services upon the termination of the Corporate
Administrator’s obligations under this Article III, the Company and the
Corporate Administrator shall cooperatively send all transfer of services
notices from the transferor service provider required by the Applicable
Requirements to the Borrowers entitled to said notice.  Notwithstanding anything
in this Agreement to the contrary, no termination fees shall be payable by any
party upon any termination of this Agreement.
 
(b)           In connection with any termination or transfer, on the services
transfer date, the Company shall reimburse the terminated or terminating
Corporate Administrator for all related expenses subject to recovery or
reimbursement hereunder, as well as any related unpaid fees, net of any amounts
owed to the Company by the Corporate Administrator pursuant to this Article III.
 
(c)           The indemnification of the Corporate Administrator set forth in
this Article III and the representations and warranties of the parties set forth
in this Agreement, and any obligations of the parties in this Agreement that by
their terms survive termination, shall survive the termination or assignment of
this Article III.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
AGREEMENTS OF THE LOAN PLATFORM ADMINISTRATOR
 
4.1           General Agreements of the Loan Platform Administrator.
 
(a)           Appointment of the Loan Platform Administrator.  The Company
hereby appoints PMI as the initial Loan Platform Administrator, and PMI hereby
accepts such appointment, to manage the Prosper System on the Company’s behalf
and otherwise provide services to the Company in accordance with the terms of
this Agreement.
 
(b)           Authority of the Loan Platform Administrator.  The Loan Platform
Administrator shall have full power and authority, acting alone or through
agents (but subject to Section 10.2), to do or cause to be done any and all
things in connection with such management which the Loan Platform Administrator
may deem necessary or desirable, subject to and consistent with the terms of
this Agreement and the Platform Administration Standard, and any and all things
that may or must otherwise be authorized by the Company.
 
(c)           Platform Administration Standard.  The Loan Platform Administrator
shall use commercially reasonable efforts to manage the Prosper System in
accordance with industry standards customary for online credit platforms of the
same general type and character as the Prosper System, in each case (i) as long
as PMI is the Loan Platform Administrator, in accordance with the provisions of
the Company’s Limited Liability Company Agreement (in particular the sections
governing the limitations on the Company’s activities), (ii) as long as PMI is
the Loan Platform Administrator, in accordance with the provisions of the
Unanimous Written Consent of the Board of Directors of Prosper Marketplace, Inc.
dated October 23, 2012, (iii) in accordance with the Applicable Requirements,
and (iv) without regard to:
 
(A)           any relationship that the Loan Platform Administrator or any
Affiliate of the Loan Platform Administrator may have with the Company; or
 
(B)           the Loan Platform Administrator’s right to receive compensation
for its services hereunder.
 
The standard set forth in the immediately preceding sentence shall be referred
to herein as the “Platform Administration Standard.”
 
4.2           Platform Administration Services.
 
The Company and the Loan Platform Administrator agree that the duties of the
Loan Platform Administrator under this Agreement shall include the following:
 
(a)           managing, maintaining and operating the Prosper System on the
Company’s behalf;
 
(b)           auditing and supervising the operation of, and the input,
generation and storage of data and information into, the Prosper System;
 
(c)           inputting all data and information into the Prosper System with
respect to the Borrowers, the Borrower Loans, the Borrower Loan Documents;
 
(d)           supervising the maintenance of the hardware and software that
comprise the Prosper System;
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           causing the periodic back-up of the Prosper System and the
information contained therein;
 
(f)            supervising the issuance, sale and timely payment of the
Securities;
 
(g)           assisting with the purchase by the Company of Borrower Loans by
directing or instructing the Account Bank to withdraw from or transfer from the
FBO Account amounts necessary to purchase, from time to time, one or more
Borrower Loans from Bank, and to deposit such amounts into the Collateral
Account;
 
(h)           supervising the maintenance, operation and periodic updating with
new content and information of the Prosper Website;
 
(i)             paying, or causing the payment of, the Company’s related fees
and expenses (with the Company’s own funds);
 
(j)            preparing and delivering on the Company’s behalf such
certifications, communications, notices, reports and other documents as the
Company may from time to time be required to give under this Agreement and the
other Program Documents or that the Loan Platform Administrator, in accordance
with the Applicable Requirements, deems it appropriate for the Company to give;
 
(k)           in conjunction with the Company’s counsel, (i) confirming that the
Lender-Members will not, solely by reason of their purchase of Securities
through the Prosper System, become subject to lender licensing requirements or
other licensing requirements in any State in which Securities are offered for
sale, (ii) undertaking periodic reviews of the federal, state and local legal
and regulatory requirements (including statutes, rules, regulations and
ordinances) binding upon the Company to identify any changes thereof and (iii)
prepare, draft and implement changes in the Company’s policies and procedures to
reflects changes in applicable laws and regulations or to improve the Company’s
business operations;
 
(l)            receiving audit results, certifications, notices, reports and
other documents on the Company’s behalf to the extent that any Program Document
designates the Loan Platform Administrator as the person to whom notices to the
Company thereunder are to be directed, and (i) forwarding such audit results,
certifications, notices, reports and other documents to the relevant employees,
agents, independent contractors or third parties that perform work on behalf of
the Company and (ii) update the Prosper System and the Prosper Website, as
appropriate, based on the information contained in such audit results,
certifications, notices, reports and other documents;
 
(m)          monitoring the disclosures concerning the Company made on the
Prosper Website and confirming on the Company’s behalf that all such disclosures
are accurate and complete in all material respects; and further confirming, on a
continuing basis, that the Prosper System is so structured and operated that (i)
Borrower Loans cannot be obtained except by Borrower-Members, and (ii)
Securities cannot be purchased except by Lender-Members;
 
 
22

--------------------------------------------------------------------------------

 
 
(n)           monitoring the operating terms of the Note Trader Platform;
advising the Company if it determines, at any time, that any changes to such
terms are desirable; and confirming, on a continuing basis, that Securities
cannot be purchased through the Note Trader Platform except by Lender-Members;
 
(o)           arranging for the Company to comply with the Privacy Policy in the
operation of the Prosper System and, in conjunction with the Company’s counsel,
updating the Privacy Policy as needed to conform to changes in applicable law;
 
(p)           to the extent that a Responsible Officer of the Loan Platform
Administrator has actual knowledge of any failure of a party to a Program
Document to perform any of its obligations to the Company, notifying the
Company, as soon as practicable, of such failure;
 
(q)           from time to time, taking at the Company’s expense such actions as
the Company may reasonably request, or as the Loan Platform Administrator deems
appropriate under the Platform Administration Standard, to enforce the Company’s
rights under any Program Document or document related thereto;
 
(r)           arranging for the execution by the Company of any documents and
instruments necessary or incidental to the Program Documents and arranging for
the execution of amendments to and waivers of the Program Documents deliverable
by the Company thereunder or in connection therewith; provided that the Loan
Platform Administrator shall not execute on behalf of the Company any amendment
to this Agreement or waiver hereunder;
 
(s)           at the direction of the Company, from time to time designating
employees and agents of the Loan Platform Administrator to as act as
attorneys-in-fact for the Company; and
 
(t)           otherwise assisting the Company to the extent provided in this
Agreement to enable the Company to perform its obligations and duties under and
in connection with, and to comply with the terms of, each of the Program
Documents.
 
4.3           Securities-Related Services by the Loan Platform Administrator.
 
The Loan Platform Administrator’s duties on behalf of the Company in connection
with the Company’s issuance and sale of its Securities shall include:
 
(a)           from time to time facilitate the issuance by the Company of
Securities pursuant to the Prosper System and the Indenture and applying the
proceeds of each series of Securities to the Company’s purchase of the
Corresponding Borrower Loan from the Bank pursuant to the Loan Sale Agreement;
 
(b)           confirming prior to the issuance of any series of Securities that
each Lender-Member who is purchasing any such Security has sufficient available
funds in the FBO Account to pay the purchase price of its Security;
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           supervising the preparation, and arranging for the filing, of all
registration statements, prospectus supplements, consents or other documents
that the Company is required to prepare or file in connection with its offering
of Securities, including any required filings with the SEC (including, for the
avoidance of doubt, any filings required under the Securities Act or Rule
15Ga-1) and State securities commissions;
 
(d)           supervising the preparation, and arranging for the filing, of all
periodic reports or other documents that the Company is required to prepare or
file under the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder or as otherwise required by any State
securities commission;
 
(e)           without limitation to Section 4.3(d), in conjunction with the
Company’s counsel confirming that, at the time any Securities are issued, (i)
the Company’s registration statement with the SEC remains effective, and (ii)
the Company’s registration statement in each State in which such Securities will
be sold (other than any such State in which registration is not required)
remains effective;
 
(f)            in conjunction with the Company’s counsel, (i) confirming that
any eligibility criteria that apply under the laws of any State to
Lender-Members located in such State are appropriately disclosed on the Prosper
Website; and further confirming that each Lender-Member located in any such
State is required to confirm, as a condition precedent to the purchase of any
Securities, that it satisfies the applicable eligibility criteria, (ii)
undertaking periodic reviews of the laws of any State that apply to
Lender-Members to identify any changes thereof or any new public guidance or
interpretation of such laws and (iii) prepare, draft and implement changes in
the Company’s policies and procedures to reflect such changes in State laws,
public guidance or interpretation;
 
(g)           holding, maintaining and preserving books and records with respect
to the Company’s issuance and sale of the Securities;
 
(h)           interact with and supervise FOLIOfn with respect to the transfer
of any Security that occurs in FOLIOfn’s Note Transfer Platform;
 
(i)            in conjunction with the Company’s counsel, (i) reviewing and
confirming from time to time that any accessibility and suitability rules that
FOLIOfn has put into effect for purposes of effecting transfer of Securities are
up to date, (ii) undertaking periodic reviews of any federal, state and local
laws and regulations that apply to Lender-Members that trade Securities in
FOLIOfn’s note trading platform, and identify any changes thereof or any new
public guidance or interpretation of such laws, (iii) prepare, draft and
implement changes in the Company’s policies and procedures to reflect such
changes in law, public guidance or interpretation and (iv) inform FOLIOfn of any
such changes; and
 
(j)            supervising and auditing FOLIOfn’s performance under, and
compliance with, the Program Documents to which FOLIOfn is a party, and
informing the Company of any material breaches by FOLIOfn of its obligations
under the Program Documents.
 
 
24

--------------------------------------------------------------------------------

 
 
4.4           Posting and Funding of Borrower Loans.
 
The Loan Platform Administrator’s duties in connection with the posting of Loan
Listings on the Prosper Website and the funding of Borrower Loans shall include
the following:
 
(a)           confirming that each Borrower-Member for whom any Loan Listing is
posted satisfies the eligibility criteria then applicable to borrowers under the
Prosper System (including any required minimum credit score);
 
(b)           determining with reference to (i) the applicable Prosper Rating
and (ii) such other factors as the Loan Platform Administrator deems appropriate
in accordance with the Prosper System, the Loan Rate for each Loan Listing;
 
(c)           causing each Loan Listing to include the requested loan amount,
the Loan Rate, the Prosper Score, the Prosper Rating, the lender’s yield
percentage, whether partial funding will be permitted and such other relevant
information as the Prosper System or the Prospectus may then require (including
any disclosures required for the Company to satisfy its undertakings regarding
the content of loan listings set forth in the Prospectus under the heading
“About Prosper — Posted Borrower Loan Listings” (as such disclosure is from time
to time amended or replaced));
 
(d)           except as the Company and the Loan Platform Administrator may
otherwise agree in writing, confirming that each Borrower Loan has a term of
between one month and seven years, is repayable in monthly installments and has
the origination fee and interest rate that appropriately corresponds to the
Prosper Rating assigned to the related Loan Listing;
 
(e)            monitoring the transfer from the Bank to the applicable Borrower
on the Loan Funding Date of the principal amount of the relevant Borrower Loan,
net of any origination fees or other fees and expenses then payable by the
Borrower pursuant to the Borrower Registration Agreement;
 
(f)            on behalf of the Company as authorized agent for each Borrower
under its Borrower Registration Agreement, executing a Loan Note on each Loan
Funding Date to evidence the applicable Borrower Loan;
 
(g)           holding, maintaining and preserving records with respect to the
Company’s purchase of Borrower Loans and all related funds transfers; and
 
(h)           assisting the Loan and Note Servicer to post on or make available
through the Prosper Website certain information, as directed by the Loan and
Note Servicer from time or as specified in this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
4.5           Prosper Ratings, Prosper Scores and Borrower Verification.
 
The Loan Platform Administrator shall assign a Prosper Rating and a Prosper
Score to each Loan Listing in accordance with the Rating Procedures.  The
Company acknowledges that the Loan Platform Administrator has disclosed to it
the Rating Procedures that are in effect on the Closing Date.  The Loan Platform
Administrator shall follow such Rating Procedures and not amend the Rating
Procedures without the Company’s prior written consent; provided that (i) the
Company shall not unreasonably withhold any such consent, and (ii) the Company’s
consent shall not be required in connection with (A) technical changes to the
Rating Procedures that correct any errors, inconsistencies or ambiguities
therein (as determined by the Loan Platform Administrator in its sole good faith
discretion), or (B) changes made to the Prosper Rating or Prosper Score of any
Loan Listing to correct any error made in the Prosper Rating or Prosper Score
originally assigned to it.  The Loan Platform Administrator agrees to monitor
the performance of the Loans, relative to their respective Prosper Ratings and
Prosper Scores, and from time to time to notify the Company if it determines
that changes should be made to the Rating Procedures to improve the accuracy of
the Prosper Ratings and Prosper Scores.  The Loan Platform Administrator further
agrees that it will verify the identity of each Borrower and will verify income
and employment information for a subset of Borrowers, and based on the results
of its investigations will cancel certain Loan Listings, in each case in the
manner, and to the extent, contemplated by the Company’s disclosures under the
heading “About the Platform — Borrower Identity and Financial Information
Verification” in the Prospectus (as such disclosure is from time to time amended
or replaced).
 
4.6           Loan Platform Administrator Books and Records.
 
(a)           Except when the Contract Administrator and the Loan Platform
Administrator are the same Person, the Loan Platform Administrator shall provide
to the Company an audited financial statement not later than ninety (90) days
after the close of each of the Loan Platform Administrator’s fiscal years.  The
Loan Platform Administrator shall make its platform management personnel
available during regular business hours to respond to reasonable inquiries from
the Company and upon the Company’s request shall give the Company’s authorized
representative(s) opportunity upon notice at any time during the Loan Platform
Administrator’s normal business hours to examine the Loan Platform
Administrator’s books and records relating to its services hereunder.  The Loan
Platform Administrator will keep records in accordance with industry standards
pertaining to each Borrower Loan and Security, and such records shall be the
property of the Company and upon termination of this Agreement shall be
delivered to the Company at the Company’s expense.
 
(b)           Without limiting the generality of Section 4.6(a), the Loan
Platform Administrator shall permit any officer, employee or designated
representative of the Company, as well as any governmental regulator having
supervisory authority over the Company, at any reasonable time during regular
business hours and upon reasonable advance notice by the Company, to conduct an
audit and examination on the Loan Platform Administrator’s premises of the Loan
Platform Administrator’s books and records and operating procedures including,
but not limited to, the Loan Platform Administrator’s compliance with the terms,
conditions, requirements, procedures, covenants, representations and warranties
of this Agreement, with respect to the Borrower Loans, the Securities and the
Loan Platform Administrator’s management of the Prosper
System; provided, however, that any such examination or audit shall be conducted
upon prior notice and during normal business hours and shall be conducted so as
not to materially disrupt the Loan Platform Administrator’s business
activities.  The Loan Platform Administrator shall make its officers, employees
and/or designated representatives available to the Company for all such audits
and examinations and shall cooperate with the Company in all such audits and
examinations.  All such access, audits or examinations shall be conducted
without charge to the Company.  For the purposes of this Agreement with respect
to any such examination or audit, the regular business hours of the Loan
Platform Administrator are Monday through Friday, 9:00 am to 5:00 pm Pacific
Standard Time; provided, however, that any audit and examination of the Loan
Platform Administrator’s books and records, operating procedures, practices, the
Borrower Loan Documents, the Securities or the Prosper System, and the Loan
Platform Administrator’s compliance with the terms, conditions, requirements,
procedures, covenants, representations and warranties of this Agreement, by the
Company, any regulatory agency having supervisory authority over the Company or
the Loan Platform Administrator or by any third party engaged by the Company
shall in no way diminish, reduce, eliminate or nullify the Loan Platform
Administrator’s liabilities or indemnification obligations or other obligations,
responsibilities, or duties under this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
4.7           Loan Platform Administrator Advances.
 
For as long as PMI is the Loan Platform Administrator, the Loan Platform
Administrator may (but is not obligated to) advance from its own funds amounts
due from the Company to third party service providers in connection with the
administration of the Company’s business; provided that (i) the Loan Platform
Administrator reasonably expects the Company to repay such advances in the
foreseeable future from the Company’s cash flow from operations and (ii) the
Company is not insolvent at the time the Loan Platform Administrator makes any
such advance.  Subject to Section 4.8, the Company shall reimburse the Loan
Platform Administrator upon request for any amounts so paid by the Loan Platform
Administrator but no such reimbursement shall be paid from any funds that, under
the Indenture, are allocated to the payment of Securities.
 
4.8           Fees and Reimbursement of the Loan Platform Administrator.
 
(a)           The Company shall pay to the Loan Platform Administrator from time
to time the fee described in Exhibit C hereto (the “Loan Platform Servicing
Fee”).  The Company hereby instructs the Corporate Administrator to deduct and
withdraw from the Fee Account and pay to the Loan Platform Administrator any
Loan Platform Servicing Fees due to the Loan Platform Administrator.
 
(b)           In the event the Loan Platform Administrator is entitled under
this Agreement to reimbursement for any expenses incurred by it under this
Agreement, it shall send the Company a written request for such reimbursement
reasonably documented by the Loan Platform Administrator in accordance with the
Platform Administration Standard.  The Company may request additional
information if the same is reasonably required by the Company to determine the
accuracy and validity of the reimbursement request.
 
(c)           If the Company in good faith disputes the Loan Platform
Administrator’s right to reimbursement for any charge or the amount of any
requested reimbursement, it shall notify the Loan Platform Administrator within
ten (10) Business Days after receipt of the request for reimbursement.  Initial
notification should be verbal, followed by written notification by such
deadline, describing the basis of the dispute and the disputed amount if such
dispute cannot be resolved immediately.  The Company shall pay the amounts due
under this Agreement less the amount disputed, and the parties shall diligently
and in good faith proceed to resolve such disputed amount.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           The Company hereby instructs the Corporate Administrator to pay
the Loan Platform Administrator from the Fee Account (but only from funds not
allocated to the payment of Securities), any reimbursement amount not disputed
by the Company within ten (10) Business Days of the date the Loan Platform
Administrator submits the related reimbursement request to the Company and any
disputed amount that is resolved in the Loan Platform Administrator’s favor.  If
the Company determines after such tenth Business Day that it has good cause to
dispute any reimbursement amount submitted by the Loan Platform Administrator,
it shall promptly so notify the Loan Platform Administrator and the parties
shall diligently and in good faith proceed to resolve the disputed amount.  Any
such disputed amount that has previously been paid by the Company and is
resolved in the Company’s favor shall be promptly refunded to the Company by the
Loan Platform Administrator.
 
4.9           Loan Platform Administrator’s Licenses.
 
The Loan Platform Administrator shall maintain at all times during the term of
this Agreement all material licenses and approvals required by applicable
regulatory agencies and governmental authorities, including all material
licenses and approvals necessary in each state where Members are located if the
laws of such state require licensing or qualification in order to conduct the
business of the Loan Platform Administrator with respect to the Borrower Loans,
the Securities or the Members, including as contemplated in this Agreement, and
in any event the Loan Platform Administrator shall remain in compliance with the
laws and regulations of any such state to the extent necessary to ensure the
enforceability of the Borrower Loans.
 
4.10           Loan Platform Administrator’s Power of Attorney.
 
The Company shall furnish the Loan Platform Administrator with any reasonably
required documents related to the management of the Prosper System as the Loan
Platform Administrator shall reasonably request to enable the Loan Platform
Administrator to carry out its services and duties hereunder.  The Company shall
execute any documentation furnished to it by the Loan Platform Administrator for
recordation by the Loan Platform Administrator in the appropriate jurisdictions,
as shall be necessary to effectuate the foregoing.
 
4.11           Indemnification by the Loan Platform Administrator.
 
(a)           The Loan Platform Administrator and any director, officer,
employee or agent of the Loan Platform Administrator may rely in good faith on
any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder, except to the extent the Loan
Platform Administrator knows that such document is false, misleading, inaccurate
or incomplete.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           The Loan Platform Administrator agrees to indemnify, defend and
hold the Company and its successors, assigns, officers, directors, employees and
agents harmless from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel), joint or several (collectively, “Loan Platform
Administrator Damages”), directly or indirectly resulting from or arising out
of, (i) the failure of the Loan Platform Administrator to perform its duties in
accordance with the terms of this Agreement, (ii) the material breach of any of
the Loan Platform Administrator’s representations, warranties, covenants or
agreements contained in this Agreement including, but not limited to,
confidentiality provisions, or (iii) infringement or misappropriation by the
Loan Platform Administrator of any patent, copyright, trademark, servicemark,
trade secret or other proprietary right of any other Person; provided, however,
that the Loan Platform Administrator shall not be responsible for any Loan
Platform Administrator Damages resulting from or arising out of (i) the failure
of the Company to perform its duties in accordance with the terms of this
Agreement (unless such failure resulted from the actions or omissions of the
Loan Platform Administrator), (ii) the material breach of any of the Company’s
representations, warranties, covenants or agreements contained in this
Agreement, or (iii) compliance with any instructions of the Company to the
extent that compliance with such instructions does not comply with Applicable
Requirements.
 
(c)           Except as otherwise expressly provided herein, the Loan Platform
Administrator shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its duties to provide platform
administration services in accordance with this Agreement and which in its
opinion may involve it in any expense or liability; provided, however, that the
Loan Platform Administrator may, with the consent of the Company, which consent
may be exercised by the Company in its sole and exclusive discretion, undertake
any such action that it may deem necessary or desirable in respect of this
Agreement and the rights and duties of the parties hereto.  In such event, or if
the Loan Platform Administrator deems it necessary to defend any such action,
the Loan Platform Administrator shall be entitled to reimbursement from the
Company for its reasonable legal expenses and costs of such action.
 
(d)           Promptly upon receipt of notice of any claim, demand or assessment
or the commencement of any suit, demand, action or proceeding in respect of
which indemnity may be sought pursuant to Section 4.11, the Company will use its
best efforts to notify the Loan Platform Administrator in writing thereof in
sufficient time for the Loan Platform Administrator to respond to such claim or
answer or otherwise plead in such action.  Except to the extent that the Loan
Platform Administrator is prejudiced thereby, the omission of the Company to
promptly notify the Loan Platform Administrator of any such claim or action
shall not relieve the Loan Platform Administrator from any liability which it
may have to the Company in connection therewith.  If any claim, demand or
assessment shall be asserted or suit, action or proceeding commenced against the
Company, the Loan Platform Administrator will be entitled to participate
therein, and to the extent it may wish to assume the defense, conduct or
settlement thereof, with counsel reasonably satisfactory to the Company.  After
notice from the Loan Platform Administrator to the Company of its election to
assume the defense, conduct, or settlement thereof, the Loan Platform
Administrator will not be liable to the Company for any legal or other expenses
consequently incurred by the Company in connection with the defense, conduct or
settlement thereof.  The Company will cooperate with the Loan Platform
Administrator in connection with any such claim and make its personnel, books
and records relevant to the claim available to the Loan Platform
Administrator.  In the event the Loan Platform Administrator does not wish to
assume the defense, conduct or settlement of any claim, demand or assessment,
the Company will not settle such claim, demand or assessment without the prior
written consent of the Loan Platform Administrator, which consent shall not be
unreasonably withheld.
 
 
29

--------------------------------------------------------------------------------

 
 
4.12         Termination of the Loan Platform Administrator.
 
(a)           This Article IV shall be effective from the Closing Date and shall
extend until the Company or the Loan Platform Administrator terminates it
pursuant to and in accordance with this Section 4.12.
 
(b)           In the event that the Loan Platform Administrator breaches any of
its obligations under this Agreement in any material respect, the Company shall
give prompt written notice to the Loan Platform Administrator.  If the Loan
Platform Administrator breaches any of its obligations under this Agreement in
any material respect and does not cure such breach within thirty (30) days from
the date that the Loan Platform Administrator receives the Company’s notice of
breach, the Company may terminate this Article IV.
 
(c)           Upon one hundred eighty (180) calendar days’ notice to the Loan
Platform Administrator, the Company may terminate this Article IV without cause
and at its sole option; provided, however, that the Company may not terminate
this Article IV pursuant to this Section 4.12.(c) prior to the third anniversary
of the Closing Date of this Agreement.
 
(d)           This Article IV shall terminate automatically and immediately,
without the need for a notice from the Company, (i) upon the entry by a court
having jurisdiction over the Loan Platform Administrator of (A) a decree or
order for relief in respect of the Loan Platform Administrator in an involuntary
case or proceeding under any applicable delinquency, bankruptcy, insolvency,
reorganization or other similar law or (B) a decree or order adjudicating the
Loan Platform Administrator as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of or for the Loan Platform Administrator under any applicable
law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Loan Platform Administrator or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order for relief or
any such other decree or order not stayed or dismissed and in effect for a
period of more than 60 consecutive days, or (ii) the commencement by the Loan
Platform Administrator of a voluntary case or proceeding under any applicable
delinquency, bankruptcy, insolvency, reorganization or other similar law or of
any other case or proceeding to be adjudicated bankrupt or insolvent, or the
consent by the Loan Platform Administrator to the entry of a decree or order for
relief in respect of the Loan Platform Administrator in an involuntary case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against the Loan Platform Administrator, or the filing by the Loan
Platform Administrator of a petition or answer or consent seeking reorganization
or relief under any applicable law, or the consent by the Loan Platform
Administrator to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of or for the Loan Platform Administrator or of any
substantial part of the Loan Platform Administrator’s property, or the making by
the Loan Platform Administrator of an assignment for the benefit of creditors,
or the admission by the Loan Platform Administrator in writing of the Loan
Platform Administrator’s inability to pay its debts generally as they become
due, or the taking of corporate action by the Loan Platform Administrator in
furtherance of any such action.
 
 
30

--------------------------------------------------------------------------------

 
 
(e)           In the event that the Company materially breaches any of its
obligations under this Agreement with respect to the Loan Platform
Administrator, the Loan Platform Administrator shall give prompt written notice
to the Company.  If the Company commits any material breach of its obligations
under this Agreement with respect to the Loan Platform Administrator, and such
breach is not cured by the Company within thirty (30) days from the date that
the Company receives the Loan Platform Administrator’s notice of breach, the
Loan Platform Administrator may terminate its obligations under this Article IV.
 
(f)           Upon one hundred eighty (180) calendar days’ notice to the
Company, the Loan Platform Administrator may terminate its obligations under
this Article IV without cause and at its sole option; provided, however, that no
such termination by the Loan Platform Administrator shall be effective unless a
successor service provider acceptable to the Company has accepted appointment on
terms acceptable to the Company.
 
(g)           This Article IV shall terminate automatically and immediately,
without the need for a notice from the Loan Platform Administrator, (i) upon the
entry by a court having jurisdiction over the Company of (A) a decree or order
for relief in respect of the Company in an involuntary case or proceeding under
any applicable delinquency, bankruptcy, insolvency, reorganization or other
similar law or (B) a decree or order adjudicating the Company as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of or for the Company
under any applicable law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order for relief or
any such other decree or order not stayed or dismissed and in effect for a
period of more than 60 consecutive days, or (ii) the commencement by the Company
of a voluntary case or proceeding under any applicable delinquency, bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated bankrupt or insolvent, or the consent by the
Company to the entry of a decree or order for relief in respect of the Company
in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against the Company, or the filing
by the Company of a petition or answer or consent seeking reorganization or
relief under any applicable law, or the consent by the Company to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or similar official of or
for the Company or of any substantial part of the Company’s property, or the
making by the Company of an assignment for the benefit of creditors, or the
admission by the Company in writing of the Company’s inability to pay its debts
generally as they become due, or the taking of corporate action by the Company
in furtherance of any such action.
 
 
31

--------------------------------------------------------------------------------

 
 
4.13         Transfer upon Termination.
 
(a)           The Loan Platform Administrator agrees in connection with any
termination of its obligations under this Article IV to transfer the platform
administration services to the Company or a successor service provider
designated by the Company as soon as reasonably practicable.  Until such time of
transfer, the services and obligations of the Loan Platform Administrator and
the Loan Platform Administrator’s obligations to provide termination assistance
shall continue in full force and effect, provided that Company shall use good
faith, commercially reasonable efforts to cause the transfer of services and
obligations as promptly as possible, and shall pay all fees, compensation or
other amounts due under this Article IV, and otherwise perform all of its
obligations under this Article IV, during such period.  Upon termination of the
Loan Platform Administrator’s services and obligations under this Article IV,
the Loan Platform Administrator shall prepare, execute and deliver to the
successor entity designated by the Company any and all Borrower Loan Documents
and other instruments in its possession with respect to the Borrower Loans,
place in such successor’s possession all of the documents, information and
records relating to the Company that are in its possession, and, in a timely
manner, do or cause to be done all other acts or things necessary or appropriate
to effect the purposes of such notice of termination, (i) at the Loan Platform
Administrator’s sole cost and expense if the termination is pursuant to Sections
4.12(b), (d) or (f), or (ii) at the Company’s sole cost and expense if the
termination is for any other reason.  Upon any transfer of services upon the
termination of the Loan Platform Administrator’s obligations under this Article
IV, the Company and the Loan Platform Administrator shall cooperatively send all
transfer of services notices from the transferor service provider required by
the Applicable Requirements to the Borrowers entitled to said
notice.  Notwithstanding anything in this Agreement to the contrary, no
termination fees shall be payable by any party upon any termination of this
Agreement.
 
(b)           In connection with any termination or transfer, on the services
transfer date, the Company shall reimburse the terminated or terminating Loan
Platform Administrator for all related expenses subject to recovery or
reimbursement hereunder, as well as any related unpaid fees, net of any amounts
owed to the Company by the Loan Platform Administrator pursuant to this Article
IV.
 
(c)           The indemnification of the Loan Platform Administrator set forth
in this Article IV and the representations and warranties of the parties set
forth in this Agreement, and any obligations of the parties in this Agreement
that by their terms survive termination, shall survive the termination or
assignment of this Article IV.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
AGREEMENTS OF THE LOAN AND NOTE SERVICER
 
5.1           General Agreements of the Loan and Note Servicer.
 
(a)           Appointment of the Loan and Note Servicer.  The Company hereby
appoints PMI as the initial Loan and Note Servicer, and PMI hereby accepts such
appointment, to service the Borrower Loans and Securities on the Company’s
behalf and otherwise provide services to the Company in accordance with the
terms of this Agreement.
 
(b)           Authority of the Loan and Note Servicer.  The Loan and Note
Servicer shall have full power and authority, acting alone or through agents
(but subject to Section 10.2), to do or cause to be done any and all things in
connection with such servicing that the Loan and Note Servicer may deem
necessary or desirable, subject to and consistent with the terms of this
Agreement and the Servicing Standard, and any and all things that may or must
otherwise be authorized by the Company.
 
(c)           Servicing Standard.  The Loan and Note Servicer shall use
commercially reasonable efforts to service and collect the Borrower Loans and
Securities in accordance with industry standards customary for loans and notes
of the same general type and character as the Borrower Loans and Securities, in
each case (i) as long as PMI is the Loan and Note Servicer, in accordance with
the provisions of the Company’s Limited Liability Company Agreement (in
particular the sections governing the limitations on the Company’s activities),
(ii) as long as PMI is the Loan and Note Servicer, in accordance with the
provisions of the Unanimous Written Consent of the Board of Directors of Prosper
Marketplace, Inc. dated October 23, 2012, (iii) in accordance with the
Applicable Requirements, and (iv) without regard to the following:
 
(A)           any relationship that the Loan and Note Servicer or any Affiliate
of the Loan and Note Servicer may have with the related Borrower or
Lender-Member; or
 
(B)           the Loan and Note Servicer’s right to receive compensation for its
services hereunder.
 
The standard set forth in the immediately preceding sentence shall be referred
to herein as the “Servicing Standard.”
 
5.2           General Services of the Loan and Note Servicer.
 
The Company and the Loan and Note Servicer agree that the duties of the Loan and
Note Servicer under this Agreement shall include the following:
 
(a)           servicing the Borrower Loans and Securities, including the
specific duties set forth below;
 
(b)           giving on the Company’s behalf such notices and communications as
the Company may from time to time be required to give under this Agreement and
the other Program Documents (including, without limitation, the Borrower Loan
Documents), or that the Loan and Note Servicer, in accordance with the
Applicable Requirements, deems it appropriate for the Company to give;
 
(c)           receiving notices on the Company’s behalf to the extent that any
Program Document (including, without limitation, the Borrower Loan Documents),
designates the Loan and Note Servicer as the person to whom notices to the
Company thereunder are to be directed;
 
(d)           to the extent that a Responsible Officer of the Loan and Note
Servicer has actual knowledge of any failure of a party to a Program Document
(including, without limitation, the Borrower Loan Documents), to perform any of
its obligations to the Company, notifying the Company, as soon as practicable,
of such failure;
 
 
33

--------------------------------------------------------------------------------

 
 
(e)           from time to time taking at the Company’s expense such actions as
the Company may reasonably request, or as the Loan and Note Servicer deems
appropriate under the Servicing Standard, to enforce the Company’s rights under
any Program Document (including, without limitation, the Borrower Loan
Documents) or document related thereto;
 
(f)           arranging for the execution by the Company of any documents and
instruments necessary or incidental to the Program Documents (including, without
limitation, the Borrower Loan Documents), and arranging for the execution of
amendments to and waivers of the Program Documents (including, without
limitation, the Borrower Loan Documents), deliverable by the Company thereunder
or in connection therewith; provided that the Loan and Note Servicer shall not
execute on behalf of the Company any amendment to this Agreement or waiver
hereunder;
 
(g)           at the direction of the Company, from time to time designating
employees and agents of the Loan and Note Servicer to as act as
attorneys-in-fact for the Company; and
 
(h)           otherwise assisting the Company to the extent provided in this
Agreement to enable the Company to perform its obligations and duties under and
in connection with, and to comply with the terms of, each of the Program
Documents (including, without limitation, the Borrower Loan Documents).
 
5.3           Securities-Related Services by the Loan and Note Servicer.
 
The Loan and Note Servicer’s duties on behalf of the Company in connection with
the Company’s payment of its Securities shall include the following:
 
(a)           interact with the Trustee and the holders of Securities on behalf
of the Company, including, without limitation, providing notices, reports,
instructions, updates regarding the collateral and any other documentation
required or requested by the Trustee and the holders of Securities pursuant to
and in accordance with the Indenture;
 
(b)           arrange for and provide to the Trustee and the holders of the
Securities, pursuant to and in accordance with the Indenture, any annual
certifications, confirmations, opinions, tests or other documents with respect
to the compliance by the Company and the collateral pledged by the Company
thereunder with the terms and provisions of the Indenture;
 
(c)           arrange and supervise any audits by the Trustee, the holders of
Securities or their authorized representatives to certify compliance by the
Company and the collateral pledged thereunder with the terms and conditions of
the Indenture;
 
(d)           create, draft and otherwise generate reports and notices regarding
maturities of Borrower Loans, delinquencies of Member-Borrowers and collection
efforts and related expenses with respect to such delinquent member-Borrowers;
 
 
34

--------------------------------------------------------------------------------

 
 
(e)           retain, instruct and supervise collection agencies to effect
collections on delinquent Member-Borrowers;
 
(f)           deduct fees, expense and other items permitted by the Indenture
from any payments or collections obtained from Member-Borrowers;
 
(g)           maintain an electronic register of all series of Securities
executed and authenticated under the Indenture and any transfer of Securities
effected pursuant to the Indenture; and
 
(h)           holding, maintaining and preserving books and records with respect
to the Company’s payment of the Securities.
 
5.4           Servicing of Borrower Loans and Securities.
 
Until the principal and interest of each Borrower Loan and Security is paid in
full, the Loan and Note Servicer shall–
 
(a)           require all Borrowers to make all Borrower Loan Payments into the
Deposit Account in accordance with the applicable Borrower Loan Documents.
 
(b)           apply all Borrower Loan Payments collected from the Borrowers in
accordance with the Indenture, and maintain permanent account records capable of
producing, in chronological order, the date and amount of each payment made or
due on any Borrower Loan and Security and each other transaction affecting the
amounts due from or to the Borrowers and indicating the latest outstanding
balance of each Borrower Loan and Security.
 
(c)           post on the Prosper Website (or cause the Loan Platform
Administrator to post), for access by the applicable Lender-Member, information
regarding the delinquency status of any Borrower Loan or Security that is 30, 60
and 90 days past due or that has been charged off or written off.
 
(d)           cause (or cause the Loan Platform Administrator to cause) the
Prosper System to deny any new Borrower Loans to any Borrower that has
previously had any of its Borrower Loans or Securities charged off or written
off;
 
(e)           make available to each Member through the Prosper Website (or
cause the Loan Platform Administrator to make available in the Prosper Website),
specified information concerning his or her Prosper Account as contemplated by
the Prosper System.
 
(f)           maintain safe custody of all Borrower Loan Documents and maintain
in connection therewith, and in connection with all other books and records
created or held by the Loan and Note Servicer in accordance with this Agreement,
such back-up computer systems and files as shall conform to industry standards
and as the Loan and Note Servicer shall otherwise deem prudent.
 
 
35

--------------------------------------------------------------------------------

 
 
(g)           without limitation to Section 5.4(f), the Loan and Note Servicer
acknowledges that the Company has pursuant to Section 6.12 of the Indenture
granted to the Trustee a security interest over the Borrower Loan Documentation
and the Company's rights thereunder for the benefit of the Holders of the
Securities.  Accordingly, the Loan and Note Servicer hereby agrees, for the
benefit of both the Company and the Trustee, that the Loan and Note
Servicer will (i) hold the Borrower Loan Documentation as custodian for the
Trustee, (ii) clearly indicate in its records that such documentation is subject
to a lien under the Indenture, and (iii) except in accordance with the
provisions of the related Security, not assign any such documentation or the
Company’s rights thereunder to any Person other than the Trustee without the
Trustee's consent and participation.
 
(h)           be responsible for monitoring and reconciling the balances in the
Members’ Prosper Accounts in accordance with the Applicable Requirements.  The
Loan and Note Servicer shall attempt to promptly resolve any discrepancies; and,
unless the discrepancy has resulted from the mistake or negligence of the
Account Bank, the Trustee or other Person that is not an Affiliate of the Loan
and Note Servicer, or has resulted from causes not within the Loan and Note
Servicer’s control, shall be responsible for all expenses and consequences for
failure to reconcile and resolve such discrepancies.  The Loan and Note Servicer
shall prevent Lender-Members from withdrawing amounts from their Prosper
Accounts to the extent any such withdrawal would reduce the balance below the
aggregate amount of the Lender-Member’s pending bids on Borrower Loan listings.
 
(i)           upon payment of a Borrower Loan or Security in full and receipt
from the Company of any documents or information necessary to effect such
release, prepare and file any necessary release or satisfaction documents and
continue servicing such Borrower Loan or Security pending final settlement.
 
5.5           Collection of Borrower Loan Payments.
 
(a)           The Loan and Note Servicer shall (i) make and use commercially
reasonable efforts to service and collect all Borrower Loans, in good faith,
accurately and in accordance with the Servicing Standard and (ii) use
commercially reasonable efforts to maintain backup servicing arrangements
providing for the Borrower Loans to be serviced and collected in good faith,
accurately and in accordance with industry standards customary for servicing
loans such as the Borrower Loans, in each case of the foregoing clauses (i) and
(ii), all in accordance with the Company’s obligations set forth in Sections
3.06(a) and (b) of the Indenture.
 
(b)           The Loan and Note Servicer may, subject to the Servicing Standard,
waive, modify or vary any non-material term of any Borrower Loan or consent to
the postponement of strict compliance with any such term or in any manner grant
a non-material indulgence to any Borrower.  Notwithstanding the foregoing, in
the event that any Borrower Loan is in default, or in the judgment of the Loan
and Note Servicer, such default is reasonably foreseeable, or the Loan and Note
Servicer otherwise determines that such action would be consistent with the
Servicing Standard, and provided that the Loan and Note Servicer has reasonably
and prudently determined that such action will not be materially adverse to the
interests of the relevant Lender-Members, the Loan and Note Servicer may also
waive, modify or vary any term of any Borrower Loan (including material
modifications that would change the Loan Rate, defer or forgive the payment of
principal or interest, change the payment dates or change the place and manner
of making payments on such Borrower Loan), accept payment from the related
Borrower of an amount less than the principal balance in final satisfaction of
such Borrower Loan or consent to the postponement of strict compliance with any
term or otherwise grant any indulgence to any Borrower.  If the Loan and Note
Servicer approves modifications to the terms of any Borrower Loan it shall
promptly on behalf of the Company notify the corresponding Lender-Members by
email of the material terms of such modifications and the effect such
modifications will have on their Securities, including any changes to the
payments they will receive under the Securities.  The Loan and Note Servicer
shall not make material modifications to any Borrower Loan that would conflict
with the terms of this Agreement unless authorized in writing by the Company to
do so.
 
 
36

--------------------------------------------------------------------------------

 
 
5.6           Delinquency Control.
 
(a)           Subject to the Servicing Standard, the Loan and Note Servicer
shall be responsible for protecting the Company’s interest in the Borrower Loans
by dealing effectively with Borrowers who are delinquent or in default.  The
Loan and Note Servicer’s Delinquent Loan servicing program shall include an
adequate accounting system that will immediately and positively indicate the
existence of Delinquent Loans, a procedure that provides for sending delinquent
notices and assessing late charges, and a procedure for the individual analysis
of distressed or chronically delinquent Borrower Loans.
 
(b)           The Loan and Note Servicer shall provide the Company with a
month-end collection and delinquency report identifying any Delinquent Loans,
and, from time to time as the need may arise, provide the Company with Borrower
Loan service reports relating to any items of information that the Loan and Note
Servicer is otherwise required to provide hereunder, or detailing any matters
the Loan and Note Servicer believes should be brought to the special attention
of the Company.
 
(c)           Without limitation to Section 5.5 or Section 5.6(a), but subject
to the Servicing Standard, the Loan and Note Servicer shall have sole discretion
to determine (i) the timing and content of communications sent to delinquent
Borrowers, and (ii) when and whether to (A) refer a Delinquent Loan for
collection and engage or retain a collection agency on behalf of the Company to
collect on such Delinquent Loan (any such engagement or retainer to be at the
Company’s expense), (B) initiate legal action to collect a Delinquent Loan (any
such legal action to be at the Company’s expense), (C) sell a Delinquent Loan to
a third party, (D) accelerate the maturity of a Delinquent Loan that is at least
30 days past due, and/or (E) write off a Delinquent Loan or any portion
thereof.  The Loan and Note Servicer shall be authorized to select and engage on
the Company’s behalf any collection agency to which any Delinquent Loan is
referred and to determine the amount of its compensation (which shall not,
however, exceed 40% of the amount of collections obtained, in addition to any
legal fees incurred in the collection effort, except as the Company may
otherwise approve in writing).  The Company acknowledges and agrees that the
Loan and Note Servicer shall be deemed to have undertaken commercially
reasonable servicing and collection efforts if it refers a Delinquent Loan to a
collection agency with five Business Days after such Borrower Loan first became
thirty days past due.  The Company further acknowledges and agrees that the Loan
and Note Servicer will write off Borrower Loans that are 120 days past due (and
may also write off Delinquent Loans that are less than 120 days (but at least 31
days) past due if the Loan and Note Servicer deems such action appropriate).
 
 
37

--------------------------------------------------------------------------------

 
 
5.7           Loan and Note Servicer Reports; Additional Duties.
 
The Loan and Note Servicer shall–
 
(a)           furnish to the Company and the Trustee such reports concerning the
Borrower Loans, the Securities and/or the Loan and Note Servicer’s performance
of its duties hereunder as may be agreed between the parties or required by the
Indenture.  Each such report shall be in such format and delivered on such dates
as may be agreed between the parties.
 
(b)           on a monthly basis: (i) investigate any claims of breaches under
the Lender Registration Agreement that would result in the Company having to
repurchase the Securities or indemnify the Lender-Members, (ii) determine
whether such claims are true, (iii) determine whether the Company has an
obligation to repurchase the Securities or indemnify the Lender-Members, (iv)
determine, in conjunction with the Company, whether to repurchase the Securities
or indemnify the Lender-Members and (v) effect such repurchase or
indemnification.
 
(c)           represent the Company at, or provide to the Company all such
assistance as the Company may reasonably request in connection with, any
arbitration proceedings initiated by the Company or by Members pursuant to the
Borrower Registration Agreements, the Securities or the Lender Registration
Agreements and, when deemed appropriate by the Loan and Note Servicer in light
of the Servicing Standard, initiate arbitration proceedings under any such
agreement or Loan Note on the Company’s behalf.
 
(d)           perform such other customary duties and execute such other
customary documents in connection with its duties under this Agreement as the
Company from time to time reasonably may require.
 
5.8           Loan and Note Servicer Books and Records.
 
(a)           Except when the Contract Administrator and the Loan and Note
Servicer are the same Person, the Loan and Note Servicer shall provide to the
Company an audited financial statement not later than ninety (90) days after the
close of each of the Loan and Note Servicer’s fiscal years.  The Loan and Note
Servicer shall make its servicing personnel available during regular business
hours to respond to reasonable inquiries from the Company and upon the Company’s
request shall give the Company’s authorized representative(s) opportunity upon
notice at any time during the Loan and Note Servicer’s normal business hours to
examine the Loan and Note Servicer’s books and records relating to its services
hereunder.  The Loan and Note Servicer will keep records in accordance with
industry standards pertaining to each Borrower Loan and Security, and such
records shall be the property of the Company and upon termination of this
Agreement shall be delivered to the Company at the Company’s expense.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the generality of Section 5.8(a), the Loan and
Note Servicer shall permit any officer, employee or designated representative of
the Company, as well as any governmental regulator having supervisory authority
over the Company, at any reasonable time during regular business hours and upon
reasonable advance notice by the Company, to conduct an audit and examination on
the Loan and Note Servicer’s premises of the Loan and Note Servicer’s books and
records, operating procedures, collection guidelines and Borrower Loan Documents
including, but not limited to, the Loan and Note Servicer’s compliance with the
terms, conditions, requirements, procedures, covenants, representations and
warranties of this Agreement, with respect to the Borrower Loans and the
Securities; provided, however, that any such examination or audit shall be
conducted upon prior notice and during normal business hours and shall be
conducted so as not to materially disrupt the Loan and Note Servicer’s business
activities.  The Loan and Note Servicer shall make its officers, employees
and/or designated representatives available to the Company for all such audits
and examinations and shall cooperate with the Company in all such audits and
examinations.  All such access, audits or examinations shall be conducted
without charge to the Company.  For the purposes of this Agreement with respect
to any such examination or audit, the regular business hours of the Loan and
Note Servicer are Monday through Friday, 9:00 am to 5:00 pm Pacific Standard
Time; provided, however, that any audit and examination of the Loan and Note
Servicer’s books and records, operating procedures, collection guidelines and
practices, the Borrower Loan Documents or the Securities, and the Loan and Note
Servicer’s compliance with the terms, conditions, requirements, procedures,
covenants, representations and warranties of this Agreement, by the Company, any
regulatory agency having supervisory authority over the Company or the Loan and
Note Servicer or by any third party engaged by the Company shall in no way
diminish, reduce, eliminate or nullify the Loan and Note Servicer’s liabilities
or indemnification obligations or other obligations, responsibilities or duties
under this Agreement.
 
5.9           Repurchase Obligation.
 
The Loan and Note Servicer acknowledges that pursuant to Sections 8 and 9 of the
Lender Registration Agreements the Company is required under certain
circumstances to repurchase Securities from Lenders, to indemnify the Lenders
against losses resulting from the breach by the Company of certain of its
representations in the Lender Registration Agreements, or to cure such breaches
of representations (any such circumstance, a “Repurchase Event”).  The Loan and
Note Servicer further acknowledges the Company is relying upon the Loan and Note
Servicer, through the services it provides under this Agreement, to prevent the
occurrence of Repurchase Events.  Accordingly, the Loan and Note Servicer agrees
that if any Repurchase Event occurs it will at its election either (i) promptly
cure such Repurchase Event, or (ii) if (A) the Company cannot satisfy its
obligations to the applicable Lenders by curing such Repurchase Event, (B) such
Repurchase Event is not susceptible of cure (as determined by the Loan and Note
Servicer in its sole discretion), or (C) the Loan and Note Servicer elects in
its sole discretion not to attempt any such cure, provide the Company with all
funds it requires to repurchase the applicable Securities from the applicable
Lenders at the time, and for the purchase price, specified in the applicable
Lender Registration Agreement or to pay any indemnities due to such Lenders
(“Repurchase Funds”).  The Loan and Note Servicer will deposit in the FBO
Account any Repurchase Funds due from it hereunder and promptly apply the same
on the Company’s behalf to repurchase the applicable Securities or to pay the
required indemnities to the applicable Holders (as applicable).  The Company
will promptly transfer to the Loan and Note Servicer any Security repurchased by
the Company with Repurchase Funds but otherwise has no obligation to repay any
Repurchase Funds that the Loan and Note Servicer may provide.  Each of the
Company and the Loan and Note Servicer shall promptly notify the other party of
any Repurchase Event that comes to its attention; provided that (i) the Company
shall not be required to provide notice to the Loan and Note Servicer of any
Repurchase Event that it reasonably believes is already known to the Loan and
Note Servicer, and (ii) any failure by the Company to provide such notice shall
not limit or otherwise affect the Loan and Note Servicer’s repurchase
obligations under this Section 5.9.  The Company acknowledges that (i) the Loan
and Note Servicer has no obligation to purchase Securities, and has no
obligation to provide the Company with Repurchase Funds, except as stated in
this Section 5.9, and that (ii) the Loan and Note Servicer does not guarantee
the payment of any Security in whole or in part.
 
 
39

--------------------------------------------------------------------------------

 
 
5.10         Loan and Note Servicer Advances.
 
(a)           The Loan and Note Servicer shall not be obligated to make any
advances at any time for principal or interest payments on any Borrower
Loan.  For as long as PMI is the Loan and Note Servicer, the Loan and Note
Servicer may (but is not obligated to) advance from its own funds amounts due
from the Company to third party service providers (including, without
limitation, collection agencies) in connection with the servicing and/or
collection of Borrower Loans; provided that (i) the Loan and Note Servicer
reasonably expects the Company to repay such advances in the foreseeable future
from the Company’s cash flow from operations and (ii) the Company is not
insolvent at the time the Loan and Note Servicer makes any such
advance.  Subject to Section 5.11, the Company shall reimburse the Loan and Note
Servicer upon request for any amounts so paid by the Loan and Note Servicer but
no such reimbursement shall be paid from any funds that, under the Indenture,
are allocated to the payment of Securities.  This Section 5.10 shall not be
construed to limit the Loan and Note Servicer’s obligations under Section 5.9.
 
(b)           Anything herein contained in this Agreement to the contrary
notwithstanding, the representations, warranties and covenants of the Loan and
Note Servicer in this Agreement shall not be construed as a warranty or
guarantee by the Loan and Note Servicer as to future payments by any Borrower.
 
5.11         Fees and Reimbursement of the Loan and Note Servicer.
 
(a)           The Company shall pay to the Loan and Note Servicer from time to
time the fee described in Exhibit C hereto (the “Loan and Note Servicing
Fee”).  The Company hereby instructs the Corporate Administrator to deduct and
withdraw from the Fee Account and pay to the Loan and Note Servicer any Loan and
Note Servicing Fees due to the Loan and Note Servicer.
 
(b)           In the event the Loan and Note Servicer is entitled under this
Agreement to reimbursement for any expenses incurred by it under this Agreement,
it shall send the Company a written request for such reimbursement reasonably
documented by the Loan and Note Servicer in accordance with the Servicing
Standard. The Company may request additional information if the same is
reasonably required by the Company to determine the accuracy and validity of the
reimbursement request.
 
 
40

--------------------------------------------------------------------------------

 
 
(c)           If the Company in good faith disputes the Loan and Note Servicer’s
right to reimbursement for any charge or the amount of any requested
reimbursement, it shall notify the Loan and Note Servicer within ten (10)
Business Days after receipt of the request for reimbursement.  Initial
notification should be verbal, followed by written notification by such
deadline, describing the basis of the dispute and the disputed amount if such
dispute cannot be resolved immediately.  The Company shall pay the amounts due
under this Agreement less the amount disputed, and the parties shall diligently
and in good faith proceed to resolve such disputed amount.
 
(d)           The Company hereby instructs the Corporate Administrator to pay
the Loan and Note Servicer from the Fee Account, in the same manner as the Loan
and Note Servicing Fee (but only from funds not allocated to the payment of
Securities), any reimbursement amount not disputed by the Company within ten
(10) Business Days of the date the Loan and Note Servicer submits the related
reimbursement request to the Company and any disputed amount that is resolved in
the Loan and Note Servicer’s favor.  If the Company determines after such tenth
Business Day that it has good cause to dispute any reimbursement amount
submitted by the Loan and Note Servicer, it shall promptly so notify the Loan
and Note Servicer and the parties shall diligently and in good faith proceed to
resolve the disputed amount.  Any such disputed amount that has previously been
paid by the Company and is resolved in the Company’s favor shall be promptly
refunded to the Company by the Loan and Note Servicer.
 
5.12         Loan and Note Servicer’s Licenses.
 
The Loan and Note Servicer shall maintain at all times during the term of this
Agreement all material licenses and approvals required by applicable regulatory
agencies and governmental authorities, including all material licenses and
approvals necessary in each state where Members are located if the laws of such
state require licensing or qualification in order to conduct the business of the
Loan and Note Servicer with respect to the Borrower Loans, the Securities or the
Members, including as contemplated in this Agreement, and in any event the Loan
and Note Servicer shall remain in compliance with the laws and regulations of
any such state to the extent necessary to ensure the enforceability of the
Borrower Loans.
 
5.13         Loan and Note Servicer’s Power of Attorney.
 
The Company shall furnish the Loan and Note Servicer with any reasonably
required documents related to the servicing of the Borrower Loans as the Loan
and Note Servicer shall reasonably request to enable the Loan and Note Servicer
to carry out its servicing duties hereunder.  The Company shall execute any
documentation furnished to it by the Loan and Note Servicer for recordation by
the Loan and Note Servicer in the appropriate jurisdictions, as shall be
necessary to effectuate the foregoing.
 
5.14         Indemnification by the Loan and Note Servicer.
 
(a)           The Loan and Note Servicer shall not be liable to the Company or
its successors, assigns, officers, directors, employees or agents, for any
actions or omissions to act in connection with the servicing of the Borrower
Loans or Securities pursuant to this Agreement or for errors in judgment, except
as expressly provided in Section 5.9 and in this Section 5.14.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           The Loan and Note Servicer agrees to indemnify, defend and hold
the Company and its successors, assigns, officers, directors, employees and
agents harmless from and against any and all claims, Loan and Note Servicer
Damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several (collectively,
“Loan and Note Servicer Damages”), directly or indirectly resulting from or
arising out of, except as otherwise provided in this Agreement, the acts or
omissions of any permitted sub-loan and note servicer or loan and note servicer
engaged by the Loan and Note Servicer to service the Borrower Loans or
Securities as provided in Section 10.2 (including, without limitation, its
failure to observe its covenants contained in Section 5.5(a) of this Agreement);
provided, however, that the Loan and Note Servicer shall not be responsible for
any Loan and Note Servicer Damages resulting from or arising out of (i) the
failure of the Company to perform its duties in accordance with the terms of
this Agreement (unless such failure resulted from the actions or omissions of
the Loan and Note Servicer), (ii) the material breach of any of the Company’s
representations, warranties, covenants or agreements contained in this
Agreement, (iii) servicing of any Borrower Loans or Securities after the
termination of this Article V, (iv) the absence or unavailability of any books,
records, data, files and other Borrower Loan Documents or other documents
evidencing or relating to a Borrower Loan, in any form, including but not
limited to any documents necessary to service the Borrower Loans in accordance
with Applicable Requirements, other than to the extent resulting from the
actions or omissions of the Loan and Note Servicer, (v) compliance with any
instructions of the Company to the extent that compliance with such instructions
does not comply with Applicable Requirements.
 
(c)           The Loan and Note Servicer and any director, officer, employee or
agent of the Loan and Note Servicer may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting
any matters arising hereunder, except to the extent the Loan and Note Servicer
knows that such document is false, misleading, inaccurate or incomplete.
 
(d)           Except as otherwise expressly provided herein, Loan and Note
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its duties to service the Borrower Loans
and Securities in accordance with this Agreement and which in its opinion may
involve it in any expense or liability; provided, however, that Loan and Note
Servicer may, with the consent of the Company, which consent may be exercised by
the Company in its sole and exclusive discretion, undertake any such action that
it may deem necessary or desirable in respect of this Agreement and the rights
and duties of the parties hereto.  In such event, or if Loan and Note Servicer
deems it necessary to defend any such action, Loan and Note Servicer shall be
entitled to reimbursement from the Company for its reasonable legal expenses and
costs of such action.
 
(e)           Promptly upon receipt of notice of any claim, demand or assessment
or the commencement of any suit, demand, action or proceeding in respect of
which indemnity may be sought pursuant to this Section 5.14, the Company will
use its best efforts to notify the Loan and Note Servicer in writing thereof in
sufficient time for Loan and Note Servicer to respond to such claim or answer or
otherwise plead in such action.  Except to the extent that the Loan and Note
Servicer is prejudiced thereby, the omission of the Company to promptly notify
Loan and Note Servicer of any such claim or action shall not relieve Loan and
Note Servicer from any liability which it may have to the Company in connection
therewith.  If any claim, demand or assessment shall be asserted or suit, action
or proceeding commenced against the Company, the Loan and Note Servicer will be
entitled to participate therein, and to the extent it may wish to assume the
defense, conduct or settlement thereof, with counsel reasonably satisfactory to
the Company.  After notice from the Loan and Note Servicer to the Company of its
election to assume the defense, conduct, or settlement thereof, Loan and Note
Servicer will not be liable to the Company for any legal or other expenses
consequently incurred by the Company in connection with the defense, conduct or
settlement thereof.  The Company will cooperate with the Loan and Note Servicer
in connection with any such claim and make its personnel, books and records
relevant to the claim available to Loan and Note Servicer.  In the event the
Loan and Note Servicer does not wish to assume the defense, conduct or
settlement of any claim, demand or assessment, the Company will not settle such
claim, demand or assessment without the prior written consent of Loan and Note
Servicer, which consent shall not be unreasonably withheld.
 
 
42

--------------------------------------------------------------------------------

 
 
5.15         Termination of the Loan and Note Servicer.
 
(a)           This Article V shall be effective from the Closing Date and shall
extend until the Company or the Loan and Note Servicer terminates it pursuant to
and in accordance with this Section 5.15.
 
(b)           In the event that the Loan and Note Servicer breaches any of its
obligations under this Agreement in any material respect, the Company shall give
prompt written notice to the Loan and Note Servicer.  If the Loan and Note
Servicer breaches any of its obligations under this Agreement in any material
respect and does not cure such breach within thirty (30) days from the date that
the Loan and Note Servicer receives the Company’s notice of breach, the Company
may terminate this Article V.
 
(c)           Upon one hundred eighty (180) calendar days’ notice to the Loan
and Note Servicer, the Company may terminate this Article V without cause and at
its sole option; provided, however, that the Company may not terminate this
Article V pursuant to this Section 5.15(c) prior to the third anniversary of the
Closing Date of this Agreement.
 
(d)           This Article V shall terminate automatically and immediately,
without the need for a notice from the Company, (i) upon the entry by a court
having jurisdiction over the Loan and Note Servicer of (A) a decree or order for
relief in respect of the Loan and Note Servicer in an involuntary case or
proceeding under any applicable delinquency, bankruptcy, insolvency,
reorganization or other similar law or (B) a decree or order adjudicating the
Loan and Note Servicer as bankrupt or insolvent, or approving as properly filed
a petition seeking reorganization, arrangement, adjustment or composition of or
in respect of or for the Loan and Note Servicer under any applicable law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Loan and Note Servicer or of any substantial part
of its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order for relief or any such other decree
or order not stayed or dismissed and in effect for a period of more than 60
consecutive days, or (ii) the commencement by the Loan and Note Servicer of a
voluntary case or proceeding under any applicable delinquency, bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated bankrupt or insolvent, or the consent by the Loan
and Note Servicer to the entry of a decree or order for relief in respect of the
Loan and Note Servicer in an involuntary case or proceeding under any applicable
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against the Loan
and Note Servicer, or the filing by the Loan and Note Servicer of a petition or
answer or consent seeking reorganization or relief under any applicable law, or
the consent by the Loan and Note Servicer to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of or for the Loan and Note
Servicer or of any substantial part of the Loan and Note Servicer’s property, or
the making by the Loan and Note Servicer of an assignment for the benefit of
creditors, or the admission by the Loan and Note Servicer in writing of the Loan
and Note Servicer’s inability to pay its debts generally as they become due, or
the taking of corporate action by the Loan and Note Servicer in furtherance of
any such action.
 
 
43

--------------------------------------------------------------------------------

 
 
(e)           In the event that the Company materially breaches any of its
obligations under this Agreement with respect to the Loan and Note Servicer, the
Loan and Note Servicer shall give prompt written notice to the Company.  If the
Company commits any material breach of its obligations under this Agreement with
respect to the Loan and Note Servicer, and such breach is not cured by the
Company within thirty (30) days from the date that the Company receives the Loan
and Note Servicer’s notice of breach, the Loan and Note Servicer may terminate
its obligations under this Article V.
 
(f)           Upon one hundred eighty (180) calendar days’ notice to the
Company, the Loan and Note Servicer may terminate its obligations under this
Article V without cause and at its sole option; provided, however, that no such
termination by the Loan and Note Servicer shall be effective unless a successor
service provider acceptable to the Company has accepted appointment on terms
acceptable to the Company.
 
(g)           This Article V shall terminate automatically and immediately,
without the need for a notice from the Loan and Note Servicer, (i) upon the
entry by a court having jurisdiction over the Company of (A) a decree or order
for relief in respect of the Company in an involuntary case or proceeding under
any applicable delinquency, bankruptcy, insolvency, reorganization or other
similar law or (B) a decree or order adjudicating the Company as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of or for the Company
under any applicable law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order for relief or
any such other decree or order not stayed or dismissed and in effect for a
period of more than 60 consecutive days, or (ii) the commencement by the Company
of a voluntary case or proceeding under any applicable delinquency, bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated bankrupt or insolvent, or the consent by the
Company to the entry of a decree or order for relief in respect of the Company
in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against the Company, or the filing
by the Company of a petition or answer or consent seeking reorganization or
relief under any applicable law, or the consent by the Company to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or similar official of or
for the Company or of any substantial part of the Company’s property, or the
making by the Company of an assignment for the benefit of creditors, or the
admission by the Company in writing of the Company’s inability to pay its debts
generally as they become due, or the taking of corporate action by the Company
in furtherance of any such action.
 
 
44

--------------------------------------------------------------------------------

 
 
5.16         Transfer upon Termination.
 
(a)           The Loan and Note Servicer agrees in connection with any
termination of its obligations under this Article V to transfer the platform
administration services to the Company or a successor service provider
designated by the Company as soon as reasonably practicable.  Until such time of
transfer, the services and obligations of the Loan and Note Servicer and the
Loan and Note Servicer’s obligations to provide termination assistance shall
continue in full force and effect, provided that Company shall use good faith,
commercially reasonable efforts to cause the transfer of services and
obligations as promptly as possible, and shall pay all fees, compensation or
other amounts due under this Article V, and otherwise perform all of its
obligations under this Article V, during such period.  Upon termination of the
Loan and Note Servicer’s services and obligations under this Article V, the Loan
and Note Servicer shall prepare, execute and deliver to the successor entity
designated by the Company any and all Borrower Loan Documents and other
instruments in its possession with respect to the Borrower Loans, place in such
successor’s possession all of the documents, information and records relating to
the Company that are in its possession, and, in a timely manner, do or cause to
be done all other acts or things necessary or appropriate to effect the purposes
of such notice of termination, (i) at the Loan and Note Servicer’s sole cost and
expense if the termination is pursuant to Sections 5.15(b), (d) or (f), or (ii)
at the Company’s sole cost and expense if the termination is for any other
reason.  Upon any transfer of services upon the termination of the Loan and Note
Servicer’s obligations under this Article V, the Company and the Loan and Note
Servicer shall cooperatively send all transfer of services notices from the
transferor service provider required by the Applicable Requirements to the
Borrowers entitled to said notice.  Notwithstanding anything in this Agreement
to the contrary, no termination fees shall be payable by any party upon any
termination of this Agreement.
 
(b)           In connection with any termination or transfer, on the services
transfer date, the Company shall reimburse the terminated or terminating Loan
and Note Servicer for all related expenses subject to recovery or reimbursement
hereunder, as well as any related unpaid fees, net of any amounts owed to the
Company by the Loan and Note Servicer pursuant to this Article V.
 
(c)           The indemnification and repurchase obligations of the Loan and
Note Servicer set forth in this Article V and the representations and warranties
of the parties set forth in this Agreement, and any obligations of the parties
in this Agreement that by their terms survive termination, shall survive the
termination or assignment of this Article V.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
AGREEMENTS OF THE COMPANY
 
6.1           Documentation.
 
The Company shall provide the Loan and Note Servicer with all Borrower Loan
Documents or records in its possession or that are executed by Borrowers through
the Prosper System.  The Loan and Note Servicer shall maintain safe custody of
each such Borrower Loan Document on behalf of the Trustee in accordance with
Sections 5.4(f) and 5.4(g).
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND LICENSOR
 
As of the Execution Date, the Closing Date and as of each Loan Funding Date,
PFL, in its capacity as the Company and the Licensor warrants and represents to
the Licensee and each Service Provider as follows:
 
7.1           Authority.
 
PFL (i) is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, and (ii) subject to
compliance by the Corporate Administrator with its obligations under Sections
3.2(j), 3.2(l) and subject to compliance by the Loan Platform Administrator with
its obligations under Section 4.3(e), (A) has all material licenses or charters
and approvals necessary to carry on its business as now being conducted,
including all licenses, charters or approvals required by applicable regulatory
agencies and governmental authorities, and (B) is licensed, qualified and in
good standing in each state where Members are located if the laws of such state
require licensing or qualification in order to conduct business of the type
conducted by PFL as contemplated in this Agreement or PFL is otherwise exempt
under applicable law from such licensing and qualification.
 
7.2           Authorization, Enforceability and Execution.
 
PFL has the absolute and unrestricted right, power, authority and capacity to
execute and deliver this Agreement and to perform its obligations hereunder. PFL
has duly authorized, executed and delivered this Agreement.  This Agreement
constitutes the legal, valid and binding obligation of PFL, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
(i) any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors’ rights generally, or (ii) the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).  The signatory executing this Agreement on behalf of PFL is duly
authorized to execute and deliver such document.
 
7.3           No Conflict.
 
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance with its terms and conditions,
will (i) violate, conflict with, result in the breach of, or constitute a
default under, be prohibited by, or require any additional approval under any of
the terms, conditions or provisions of PFL’s limited liability company agreement
or other formative documents, if any, or of any indenture or other agreement to
which PFL is now a party or by which it is bound, or of any order, judgment or
decree of any court or governmental authority applicable to PFL, (ii) result in
the violation of any law, rule, regulation, order, judgment or decree to which
PFL or its property is subject, or impair the ability of any Service Provider to
provide its services hereunder, including servicing the Borrower Loans or
Securities or (iii) result in the creation or imposition of any lien, charge or
encumbrance of any material nature upon any of the properties, Borrower Loans or
Securities of PFL.
 
 
46

--------------------------------------------------------------------------------

 
 
7.4           No Consent.
 
No consent, approval, authorization or order of any court or governmental
agency, instrumentality or body is required for the execution, delivery and
performance by or compliance by PFL with this Agreement or if required, such
approval has been obtained prior to the Execution Date.
 
7.5           No Litigation.
 
Except as otherwise disclosed by PFL to the Licensor and each Service Provider
in writing, there is no litigation, proceeding, claim, demand or governmental
investigation pending or, to the knowledge of PFL, threatened, nor is there any
order, injunction or decree outstanding against or relating to PFL, the Borrower
Loans or the Securities that could result in any material liability to the
Licensor or any Service Provider or materially impair the ability of PFL, the
Licensor or any Service Provider to perform its obligations hereunder.  PFL is
not in default in any material respect with respect to any order of any court,
governmental authority or arbitration board or tribunal to which PFL is a party
or is subject, and PFL is not in violation of any laws, ordinances, governmental
rules or regulations to which it is subject, which default or violation might
materially and adversely affect any of the Borrower Loans or Securities or
result in material cost or liability to the Licensor or any Service Provider.
 
7.6           The Borrower Loans and Securities.
 
The Company hereby makes the following representations and warranties to the
Loan and Note Servicer in relation to each Borrower Loan and Security to the
best of the Company’s knowledge as of the related Loan Funding Date only:
 
(a)           the Company has, on or before the Loan Funding Date, delivered or
caused to be delivered to the Loan and Note Servicer, all of the books, records,
data, files and other Borrower Loan Documents relating to such Borrower Loan and
Security, to the extent in the Company’s possession;
 
(b)           after giving effect to the Company’s purchase from the Bank of
each Borrower Loan, the Company is the record holder of such Borrower Loan; and
 
(c)           upon issuance of a Security the information inputted in the
electronic register with respect to the holder of such Security is correct, true
and accurate.
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
REPRESENTATIONS AND WARRANTIES OF THE LICENSEE AND THE SERVICE PROVIDERS
 
8.1           Representations and Warranties of the Licensor.
 
As of the Execution Date, the Closing Date and as of each Loan Funding Date, the
Licensor warrants and represents to the Company and each Service Provider as
follows:
 
(a)           Authority.
 
The Licensor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all material licenses and
approvals necessary to carry on its business as now being conducted, including
all licenses and approvals required by applicable regulatory agencies and
governmental authorities.
 
(b)           Authorization, Enforceability and Execution.
 
The Licensor has the absolute and unrestricted right, power, authority and
capacity to execute and deliver this Agreement, and to perform its obligations
hereunder. The Licensor has duly authorized, executed and delivered this
Agreement.  This Agreement constitutes the legal, valid and binding obligation
of the Licensor, enforceable against it in accordance with its terms, except as
such enforcement may be limited by (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally,
or (ii) the effect of general principles of equity (regardless of whether
considered in a proceeding in equity or at law).  The signatory executing this
Agreement on behalf of the Licensor is duly authorized to execute and deliver
such document.
 
(c)           No Conflict.
 
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance with its terms and conditions,
(i) violates, conflicts with, results in the breach of, or constitutes a default
under, is prohibited by, or requires any additional approval under any of the
terms, conditions or provisions of the Licensor’s certificate of incorporation
or other formative documents or of any mortgage, indenture, deed of trust, loan
or credit agreement or instrument to which the Licensor is now a party or by
which it is bound, or of any order, judgment or decree of any court or
governmental authority applicable to the Licensor, (ii) results in the violation
of any law, rule, regulation, order, judgment or decree to which the Licensor or
its property is subject, or impairs the ability of the Licensor to license the
Prosper System to the Company or (iii) results in the creation or imposition of
any lien, charge or encumbrance of any material nature upon any properties of
the Licensor.
 
(d)           No Consent.
 
No consent, approval, authorization or order of any court or governmental
agency, instrumentality or body is required for the execution, delivery and
performance by or compliance by the Licensor with this Agreement or if required,
such consent, approval, authorization or order has been obtained prior to the
Execution Date.
 
 
48

--------------------------------------------------------------------------------

 
 
(e)           No Litigation.
 
Except as otherwise disclosed by the Licensor in the Licensor’s periodic reports
under the Exchange Act under the heading “Legal Proceedings”, there is no
litigation, proceeding, claim, demand or governmental investigation pending or,
to the knowledge of the Licensor, threatened, nor is there any order, injunction
or decree outstanding against or relating to the Licensor, which, if decided
against the Licensor, could have a material adverse effect upon the Prosper
System or materially impair the ability of the Licensor to perform its
obligations hereunder.  The Licensor is not in default in any material respect
with respect to any order of any court, governmental authority or arbitration
board or tribunal to which the Licensor is a party or is subject, and the
Licensor is not in violation of any laws, ordinances, governmental rules or
regulations to which it is subject, which default or violation might materially
and adversely affect the Prosper System or result in material cost or liability
to the Company.
 
(f)           License Warranty.
 
The Licensor warrants (a) that it is the sole and exclusive owner of the Prosper
System with the requisite power and authority to license the Prosper System in
accordance with this Agreement; and (b) that neither the Prosper System nor the
Company’s operation of the Prosper System nor the Licensor’s performance of its
obligations hereunder will infringe any patent, copyright, trademark, trade
secret or other proprietary right of any third party.
 
8.2           Representations and Warranties of Service Providers.
 
As of the Execution Date, the Closing Date and as of each Loan Funding Date,
each Service Provider warrants and represents, for itself, to the Company and
the Licensor as follows:
 
(a)           Authority.
 
Such Service Provider is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all material
licenses and approvals necessary to carry on its business as now being
conducted, including all licenses and approvals required by applicable
regulatory agencies and governmental authorities, and is licensed, qualified and
in good standing in each state where Members are located if the laws of such
state require licensing or qualification in order to conduct business of the
type conducted by such Service Provider as contemplated in this Agreement.
 
(b)           Authorization, Enforceability and Execution.
 
Such Service Provider has the absolute and unrestricted right, power, authority
and capacity to execute and deliver this Agreement, and to perform its
obligations hereunder. Such Service Provider has duly authorized, executed and
delivered this Agreement.  This Agreement constitutes the legal, valid and
binding obligation of such Service Provider, enforceable against it in
accordance with its terms, except as such enforcement may be limited by (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, or (ii) the effect of general principles
of equity (regardless of whether considered in a proceeding in equity or at
law).  The signatory executing this Agreement on behalf of such Service Provider
is duly authorized to execute and deliver such document.
 
 
49

--------------------------------------------------------------------------------

 
 
(c)           No Conflict.
 
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance with its terms and conditions,
(i) violates, conflicts with, results in the breach of, or constitutes a default
under, is prohibited by, or requires any additional approval under any of the
terms, conditions or provisions of such Service Provider’s certificate of
incorporation or other formative documents or of any mortgage, indenture, deed
of trust, loan or credit agreement or instrument to which such Service Provider
is now a party or by which it is bound, or of any order, judgment or decree of
any court or governmental authority applicable to such Service Provider, (ii)
results in the violation of any law, rule, regulation, order, judgment or decree
to which such Service Provider or its property is subject, or impairs the
ability of such Service Provider to provide the administrative, management or
servicing services agreed hereunder or service the Borrower Loans or the
Securities, as applicable, or (iii) results in the creation or imposition of any
lien, charge or encumbrance of any material nature upon any of the Prosper
System, the Borrower Loans or Securities or any properties of such Service
Provider.
 
(d)           No Consent.
 
No consent, approval, authorization or order of any court or governmental
agency, instrumentality or body is required for the execution, delivery and
performance by or compliance by such Service Provider with this Agreement or if
required, such consent, approval, authorization or order has been obtained prior
to the Execution Date.
 
(e)           No Litigation.
 
Except as otherwise disclosed by such Service Provider in such Service
Provider’s periodic reports under the Exchange Act under the heading “Legal
Proceedings”, there is no litigation, proceeding, claim, demand or governmental
investigation pending or, to the knowledge of such Service Provider, threatened,
nor is there any order, injunction or decree outstanding against or relating to
such Service Provider, which, if decided against such Service Provider, could
have a material adverse effect upon any of the Prosper System, Borrower Loans or
Securities or materially impair the ability of such Service Provider to perform
its obligations hereunder.  Such Service Provider is not in default in any
material respect with respect to any order of any court, governmental authority
or arbitration board or tribunal to which such Service Provider is a party or is
subject, and such Service Provider is not in violation of any laws, ordinances,
governmental rules or regulations to which it is subject, which default or
violation might materially and adversely affect any of the Prosper System,
Borrower Loans or Securities or result in material cost or liability to the
Company.
 
 
50

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
ANNUAL REPORTING
 
9.1           Service Providers’ Compliance Statement.
 
On or before March 31 of each calendar year, commencing in 2014, each Service
Provider shall deliver to the Company one or more statements of compliance
addressed to the Company and signed by an authorized officer of such Service
Provider, to the effect that (i) a review of such Service Provider’s activities
during the immediately preceding calendar year (or applicable portion thereof)
and of its performance under this Agreement during such period has been made
under such officer’s supervision, and (ii) to the best of such officer’s
knowledge, based on such review, such Service Provider has fulfilled all of its
obligations under this Agreement in all material respects throughout such
calendar year (or applicable portion thereof) or, if there has been a failure to
fulfill any such obligation in any material respect, specifically identifying
each such failure known to such officer and the nature and the status thereof.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1         Independence of Parties.
 
Each Service Provider shall have the status of, and act as, an independent
contractor.  Nothing herein contained shall be construed to create a partnership
or joint venture between the Company and any of the Service Providers.
 
10.2         Assignment of Duties.
 
A Service Provider’s duties and obligations under this Agreement may not be
assigned by such Service Provider without the prior written consent of the
Company; provided, however, that this Agreement shall be assumed by any entity
into which such Service Provider may be merged or consolidated, or any entity
succeeding to the business of such Service Provider.  This Section does not
prohibit a Service Provider from engaging service providers to assist such
Service Provider in the performance of specific functions related to its
obligations under this Agreement or to perform component services required for
its duties hereunder, including the servicing; provided, however, no Service
Provider engage the services of another service provider to perform a
substantial portion of the primary day-to-day servicing obligations of such
Service Provider without the prior written consent of the Company, which consent
may be exercised in the Company’s sole and exclusive discretion; and provided,
further that the appointment of any other such service provider by a Service
Provider shall be at the sole cost and expense of the Service Provider engaging
the same, the provision of services thereby shall be subject to the terms and
conditions of this Agreement, the Service Provider appointing the same shall be
fully liable for the acts and omissions of every service provider appointed or
engaged by it, and the repurchase and indemnification obligations of the
appointing or engaging Service Provider shall apply with respect to the acts or
omissions of said appointed or engaged service provider as if the relevant
Service Provider had performed the relevant services directly.  This Section
does not limit or impair a Service Provider’s right to terminate this Agreement
in accordance with Articles III, IV or V, as applicable. of this Agreement.  The
Company may not assign this Agreement without the prior written consent of the
Licensor and the Service Providers; provided, however, that (i) the Parties
acknowledge and agree that the Company may pledge its rights under this
Agreement to the Trustee pursuant to the Indenture, and (ii) this Agreement may
be assigned to any entity into which the Company may be merged or consolidated,
or any entity succeeding to the business of the Company.
 
 
51

--------------------------------------------------------------------------------

 
 
10.3         Entire Agreement.
 
This Agreement contains the entire agreement among the Parties hereto and cannot
be modified in any respect except by an amendment in writing signed by all
Parties; provided, that any amendment, modification or waiver of PMI’s
obligations set forth in Section 5.5(a), PMI’s indemnification obligations for
breaches of Section 5.5(a), or of the terms of Section 10.19 that would
adversely affect the rights of the holders of the Securities thereunder, shall
also require the written consent of the holders of at least a majority in
aggregate Principal Amount of Outstanding Securities under the Indenture of each
series adversely affected by such proposed amendment, modification or waiver.
 
10.4          Invalidity.
 
The invalidity of any portion of this Agreement shall in no way affect the
remaining portions hereof.
 
10.5         Effect.
 
Except as otherwise stated herein, this Agreement shall remain in effect until
the Termination Date, unless sooner terminated pursuant to the terms hereof.
 
10.6         Damage Limitation.
 
IN NO EVENT WILL ANY PARTY BE LIABLE TO THE OTHERS FOR ANY INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND INCLUDING, BUT NOT LIMITED TO
LOST PROFITS, LOSS OF GOODWILL OR BUSINESS INTERRUPTION, ARISING OUT OF THIS
AGREEMENT.
 
10.7         Applicable Law; Jurisdiction; Waiver of Jury Trial.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
 
(b)           Each of the
Parties  hereto  hereby  irrevocably  and  unconditionally  consents to submit
to the non-exclusive jurisdiction of the courts of the State of New York and of
the United States, in each case located in the County of New York for any
litigation or proceeding arising out of or relating to this Agreement (and
agrees not to commence any litigation or proceeding  relating thereto except in
such courts), and further agrees that service of any process, summons, notice or
document  by U.S. registered mail to its respective address set forth in Section
10.8 of this Agreement shall be effective service of process for any litigation
or proceeding brought against it in any such court.  Each of the Parties hereto
hereby irrevocably  and unconditionally  waives any objection  to the laying of
venue of any litigation or proceeding arising out of this Agreement in the
courts of the State of New York or the United States, in each case located in
the County of New York, and hereby further irrevocably and
unconditionally  waives and agrees not to plead or claim in any such court that
any such litigation or proceeding  brought in any such court has been brought in
an inconvenient forum.
 
 
52

--------------------------------------------------------------------------------

 
 
(c)           WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM,  SETOFF,  DEMAND,  ACTION  OR CAUSE  OF ACTION  (i) ARISING OUT OF
OR IN ANY WAY RELATED  TO THIS AGREEMENT, OR (ii) IN ANY WAY IN CONNECTION WITH
OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF THE PARTIES TO THIS
AGREEMENT OR THE  EXERCISE  OF  ANY PARTY'S  RIGHTS AND REMEDIES UNDER  THIS
AGREEMENT OR OTHERWISE, OR THE CONDUCT OR THE RELATIONSHIP  OF THE PARTIES
HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 
10.8         Notices.
 
Except as otherwise specifically provided in this Agreement, all notices,
requests, demands and other communications which are required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given upon receipt or upon three (3) Business Days after the mailing
thereof, sent by certified mail, return receipt requested, to the attention of
the person named at the address set forth on the signature page hereof.
 
10.9         Waivers.
 
The Company, the Licensor and the Service Providers may, in writing:
 
(a)           waive compliance with any of the terms, conditions or covenants
required to be complied with by any other Party hereunder; and
 
(b)           waive or modify performance of any of the obligations of any other
Party hereunder.
 
The waiver by any Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.
 
10.10       Binding Effect.
 
This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their successors and assigns.
 
 
53

--------------------------------------------------------------------------------

 
 
10.11       Headings and Section References.
 
Headings of the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.  All
references in this Agreement to Sections or subsections are references to
Sections or subsections of this Agreement unless otherwise specified.
 
10.12       Exhibits.
 
The exhibits to this Agreement are hereby incorporated and made a part hereof
and are integral parts of this Agreement.
 
10.13       Counterparts.
 
This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
 
10.14       Confidentiality.
 
(a)           Confidential Information.  The Company, the Licensor and the
Service Providers agree that “Confidential Information” means nonpublic
information revealed by or through a Party (the “Disclosing Party”) to any other
Party (a “Receiving Party”), including (i) information expressly or implicitly
identified as originating with or belonging to third parties, or marked or
disclosed as confidential in writing, (ii) information traditionally recognized
as proprietary trade secrets or reasonably understood to be confidential, (iii)
information about the Borrower Loans and the Members, including Member
Information as defined below and (iv) all copies of all of the
foregoing.  Except for Member Information (as defined below) where the
obligations of confidentiality always apply except as stated in Section
10.14(d), Confidential Information shall not include information that: (1) is
publicly available through no action of the Receiving Party and through no
breach of any confidentiality obligation owed to the Disclosing Party; (2) has
been in the Receiving Party’s possession without restrictions on disclosure
prior to disclosure by the Disclosing Party; (3) has been developed by or become
known to the Receiving Party without access to any Confidential Information of
the Disclosing Party and without breach of a confidentiality obligation owed to
the Disclosing Party and outside the scope of any agreement with the Disclosing
Party; or (4) is obtained rightfully from third parties not bound by an
obligation of confidentiality.
 
(b)           Member Information.  For the purposes of this Agreement, “Member
Information” shall mean any non-public, personally identifiable information
about a Member, including any combination of a Member’s name plus any of his or
her social security number, driver’s license or other identification number or
credit or debit card number, or other account number utilized by a Service
Provider, revealed by or through a Disclosing Party to a Receiving Party.
 
(c)           Safeguards.  The Service Providers and the Company agree to
maintain appropriate administrative, technical and physical safeguards for all
Confidential Information (including, for the avoidance of doubt, all Member
Information).  These safeguards shall (i) ensure the confidentiality of
Confidential Information; (ii) protect against any anticipated threats or
hazards to the security or integrity of Confidential Information; (iii) protect
against unauthorized access to or use of Confidential Information that could
result in substantial harm or inconvenience to the Disclosing Party or any
Member; and (iv) provide for proper disposal of all Confidential Information to
ensure that unauthorized Persons do not obtain access thereto.  The Company and
the Service Providers agree to maintain all such safeguards in accordance with
applicable laws, rules, regulation and guidance.
 
 
54

--------------------------------------------------------------------------------

 
 
(d)           Certain Permitted Disclosures.  For the avoidance of doubt,
nothing in Sections 10.14(a)–(c) shall prevent a Loan and Note Servicer Provider
from (i) disclosing Performance Information to credit reporting agencies, (ii)
posting (or permitting Members to post) information on the Prosper Website or
the Note Trader Platform in connection with Loan Listings, Borrower Loans or
Securities, or (iii) posting on the Prosper Website or disclosing in the
Prospectus pooled Performance Information concerning the Borrower Loans;
provided that each posting or disclosure made by a Service Provider pursuant to
clause (ii) or (iii) shall comply with the Privacy Policy and no such posting or
disclosure by a Service Provider shall include any Prohibited Information.  A
Service Provider shall not be responsible to the Company for any Prohibited
Information posted on the Prosper Website by a Borrower-Member without a Service
Provider’s consent; provided that if a Service Provider becomes aware that any
Borrower-Member has posted Prohibited Information, such Service Provider shall
take in relation thereto such actions as such Service Provider then deems to be
in the Company’s best interest (including, if such Service Provider so
determines, cancellation of the relevant Loan Listing or deletion of the
Prohibited Information).
 
(e)           Privacy Laws.  In addition to the above, the Company and each Loan
and Note Servicer Provider shall comply with all applicable federal and state
laws, rules and regulations of regulatory agencies governing the privacy rights
of each party hereto and the Members.
 
(f)           Breach.  Each Party hereto agrees to notify the other Parties
hereto promptly upon knowledge of any breach in security resulting in
unauthorized access to Confidential Information or Member Information.  Each
Party hereto agrees to provide any assistance to the other Parties hereto that
is necessary to contain and control the incident to prevent further unauthorized
access to or use of Confidential Information or Member Information including
preserving records and other evidence, compiling information enabling the
preparation and filing of any necessary reports and notifying regulators and any
affected Members.
 
10.15       Insurance.
 
Each Service Provider shall at all times during the term of this Agreement
obtain and maintain insurance with responsible companies in such amounts and
against such risks as are customarily carried by business entities engaged in
similar businesses similarly situated, and will furnish the Company on request
full information as to all such insurance, and provide within fifteen (15) days
after receipt of such request the certificates or other documents evidencing
such policies.  Without limitation to the foregoing, each Service Provider (or
in case all Service Providers are the same Person, such Person), shall maintain
insurance coverage for itself and its subsidiaries that encompasses employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount of at least $1,000,000 per occurrence.
 
 
55

--------------------------------------------------------------------------------

 
 
10.16       Disaster Recovery.
 
Each Service Provider shall have in place comprehensive disaster recovery and
business continuity plans including contact information that specifies the
procedures to be followed with respect to the continued provision of services
described in this Agreement in the event such Service Provider’s (or any of its
sub-loan and note servicer’s) facilities or equipment are destroyed or
damaged.  Each Service Provider shall make such plans or summaries thereof
available to the Company for review.  Such plans shall provide for backup and
record protection for records relating to the Company, the Prosper System, the
Securities and the servicing of the Borrower Loans for such time as records are
required to be retained in accordance with the Applicable Requirements.  Each
Service Provider shall test the operation and effectiveness of such plan at
least annually and furnish to the Company a summary of the test results
thereof.  In the event that a Service Provider’s plan fails in whole or in part
the test required hereby, such Service Provider shall conduct a re-test.
 
10.17       Background Check.
 
Each Service Provider shall conduct, or has conducted, a criminal background
check at its own expense on each of its employees engaged in providing services
under this Agreement prior to the commencement of such services.  No Service
Provider employee shall be eligible to perform services for the Company if he or
she, to such Service Provider’s knowledge, (1) has been convicted of or was
placed in a pre-trial diversion program for any crime involving dishonesty or
breach of trust including, but not limited to, check kiting or passing bad
checks; embezzlement, drug trafficking, forgery, burglary, robbery, theft,
perjury; possession of stolen property, identity theft, fraud, money laundering,
shoplifting, larceny, falsification of documents; and/or (2) has been convicted
of any sex, weapons or violent crime including but not limited to homicide,
attempted homicide, rape, child molestation, extortion, terrorism or terrorist
threats, kidnapping, assault, battery, and illegal weapon possession, sale or
use.
 
10.18       Separate Identity.
 
Whenever a Service Provider is an Affiliate of the Company, such Service
Provider undertakes to the Company that for so long as any Securities are
outstanding such Service Provider will (i) maintain its own books, records and
bank accounts separate from those of the Company, (ii) hold itself out to the
public and all other Persons as a legal entity separate from the Company, (iii)
have a board of directors separate from that of the Company, (iv) not commingle
its assets with those of the Company, (v) maintain financial statements separate
from those of the Company; provided that such Service Provider’s consolidated
financial statements may include the Company’s financial information subject to
disclosure in such consolidated financial statements that such Service
Provider’s assets are not available to satisfy Company obligations and that the
Company’s assets are not available to satisfy such Service Provider obligations,
(vi) maintain an arm’s-length relationship with the Company, (vii) allocate
fairly and reasonably between itself and the Company any overhead for shared
office space, (viii) use stationery, invoices and checks separate from those of
the Company, (ix) correct any known misunderstanding regarding its separate
identity from the Company, (x) not use Company assets to pay its own obligations
or hold out its own assets as being available to satisfy Company obligations,
and (xi) not guarantee any obligations of the Company (it being understood that
such Service Provider’s obligations under Sections 5.9 and 5.14 shall not be
deemed to contravene this Section 10.18).  The terms of this Section 10.18 shall
survive any termination of this Agreement.
 
 
56

--------------------------------------------------------------------------------

 
 
10.19       No Third-party Beneficiary.
 
There are no third-party beneficiaries to this Agreement; provided, however,
that the holders of the Securities (and the Trustee on their behalf), shall be
deemed express third party beneficiaries of, and shall be entitled to enforce,
the obligations of PMI set forth in Section 5.5(a) and PMI’s indemnification
obligations for breaches of Section 5.5(a).
 
10.20       Limited Recourse.
 
The obligations of the Company under this Agreement are solely the obligations
of the Company.  No recourse shall be had for the payment of any amount owing by
the Company under this Agreement or for the payment by the Company of any fee in
respect hereof or any other obligation or claim of or against the Company
arising out of or based upon this Agreement, against any organizer, member,
director, officer, manager or employee of the Company or any of its Affiliates;
provided, however, that the foregoing shall not relieve any such Person of any
liability it might otherwise have as a result of fraudulent actions or omissions
taken by it.  The Licensor and each Service Provider agrees that the Company
shall be liable for any claims that the Licensor or any Service Provider may
have against the Company (including, without limitation, any claim for the
payment of fees or expense reimbursements) only to the extent that the Company
has funds available to pay such claims that are not, under the Indenture,
allocated to the payment of Securities, and that, to the extent that any such
claims remain unpaid after the application of such funds in accordance with the
Indenture, such claims shall be extinguished.  The terms of this Section 10.20
shall survive any termination of this Agreement.
 
10.21       No Petition.
 
The Licensor and each Service Provider hereby covenants and agrees that it will
not institute against, or join or assist any other person in instituting
against, the Company any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other similar proceeding under the laws of any
jurisdiction for one year and a day after all of the Securities have been paid
in full.  The terms of this Section 10.21 shall survive any termination of this
Agreement.
 
10.22       Informal Dispute Resolution.
 
Each Party shall appoint one or more responsible persons to administer this
Agreement.  In the event of a dispute, those persons shall attempt to resolve
the dispute in good faith.  Prior to bringing any formal or legal action, a
senior executive, at the level of president or above, of each Party shall meet
and attempt to resolve the dispute.
 
 
57

--------------------------------------------------------------------------------

 
 
10.23       Taxes.
 
Under no circumstances shall the Company be responsible for any taxes of the
Licensee or any Service Provider.
 
10.24       Severability.
 
In case any of Articles III, IV or V shall be terminated by the Company, the
Corporate Administrator, Loan Platform Administrator or Loan and Note Servicer,
as applicable, the validity, legality and enforceability of the remaining
provisions or obligations under this Agreement shall not in any way be affected
or impaired thereby.
 
[SIGNATURE PAGE FOLLOWS]
 
 
58

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Party has caused this Agreement to be signed in its
corporate name on its behalf by its proper official duly authorized as of the
day, month and year first above written.
 

  Company:         PROSPER FUNDING LLC        
By:
/s/ Sachin Adarkar    
Name: Sachin Adarkar
   
Title: Secretary
   
Address:
111 Sutter Street, 22nd Floor
     
San Francisco, CA  94104
             
Tax Identification No.:
 




  Licensor:           PROSPER FUNDING LLC        
By:
/s/ Sachin Adarkar    
Name: Sachin Adarkar
   
Title: Secretary
   
Address:
111 Sutter Street, 22nd Floor
     
San Francisco, CA  94104
             
Tax Identification No.:
 




  Licensee:       PROSPER MARKETPLACE, INC.          
By:
/s/ Kirk Inglis    
Name: Kirk Inglis
   
Title: Chief Operating Officer
   
Address:
111 Sutter Street, 22nd Floor
     
San Francisco, CA  94104
             
Tax Identification No.:
 

 
Signature page to Administration Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
Corporate Administrator:
     
PROSPER MARKETPLACE, INC.
         
By:
/s/ Kirk Inglis    
Name: Kirk Inglis
   
Title: Chief Operating Officer
   
Address:
111 Sutter Street, 22nd Floor
     
San Francisco, CA  94104
             
Tax Identification No.:
 




 
Loan Platform Administrator:
     
PROSPER MARKETPLACE, INC.
         
By:
/s/ Kirk Inglis    
Name: Kirk Inglis
   
Title: Chief Operating Officer
   
Address:
111 Sutter Street, 22nd Floor
     
San Francisco, CA  94104
             
Tax Identification No.:
 




 
Loan and Note Servicer:
     
PROSPER MARKETPLACE, INC.
         
By:
/s/ Kirk Inglis    
Name: Kirk Inglis
   
Title: Chief Operating Officer
   
Address:
111 Sutter Street, 22nd Floor
     
San Francisco, CA  94104
             
Tax Identification No.:
 

 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit A


Borrower Registration Agreement
 
 
A- 1

--------------------------------------------------------------------------------

 


Exhibit B


Lender Registration Agreement
 
 
B- 1

--------------------------------------------------------------------------------

 


Exhibit C


Fees


License Fee


From and after the Closing Date of this Agreement, on the last Business Day of
each calendar month, Licensee shall pay to Licensor a License Fee equal to the
product of $150.00 and the number of borrower listings posted on the Prosper
System since the preceding monthly License Fee payment date (or, in the case of
the first such payment date, since the Closing Date of this Agreement); provided
that on the last Business Day of each Calendar year during the term of the
License on or after 2013, Licensee shall also pay to Licensor an additional
amount equal to either zero or the difference, if positive, between $2,500,000
and the aggregate amounts paid through such date in respect of such monthly
License Fee amounts already paid through such date during such calendar year.


Corporate Administration Fee


On the last Business Day of each calendar month, commencing on the later of
December 28, 2012 or the last Business Day of the calendar month during which
the Closing Date occurs, the Company shall pay to the Corporate Administrator by
(in respect of its provision of the services specified in Article III of this
Agreement) an amount equal to one-twelfth (1/12) of the following specified
annual Corporate Administration Fees:


Year
 
Annual Corporate
Administration Fee
         
2012
  $ 800,000            
2013
  $ 865,000  

 
provided, that, in the case of the first such payment date, the amount due shall
be pro-rated by the number of days since the date on which the Corporate
Administrator started to provide the services specified in Article III of this
Agreement and the first such payment date; provided, further, that in the case
of the last payment of the Corporate Administration Fee due under Article III of
this Agreement, the amount due shall be pro-rated by the number of days from the
last monthly fee payment date and the date on which the Corporate Administrator
stopped providing the services specified in Article III of this Agreement.


 
C- 1

--------------------------------------------------------------------------------

 
 
Loan Platform Servicing Fee


On the last Business Day of each calendar month, commencing on the later of
December 28, 2012 or the last Business Day of the calendar month as of which at
least 12,000 Borrower Loans have been funded through the Prosper System since
the Closing Date, the Company shall pay to the Loan Platform Administrator (in
respect of its provision of the services described in Article IV of this
Agreement) an amount equal to the product of $112.50 and the number of Borrower
Loans funded since the last monthly fee payment date (or, in the case of the
first such payment date, since the Closing Date of this Agreement).


Loan and Note Servicing Fee


On the last Business Day of each calendar month, commencing on the later of
December 28, 2012 or the last Business Day of the calendar month during which
the Closing Date occurs, the Company shall pay to the Loan and Note Servicer (in
respect of its provision of the services described in Article V of this
Agreement) an amount equal to 90% of all servicing fees collected by or on
behalf of the Company and all nonsufficient funds fees collected by or on behalf
of the Company since the preceding Loan and Note Servicing Fee payment date (or,
in the case of the first such payment date, since the Closing Date of this
Agreement).
 
 
C- 2

--------------------------------------------------------------------------------